DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/07/2021 have been fully considered but they are considered moot in light of a new grounds of rejection. 
Applicant Remarks: 
35 U.S.C. §101 Rejection 
Claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter. Reconsideration is requested based on the following. 	
As set forth in MPEP §2106.04, Step 1 of the patent eligibility analysis asks if the claim as a whole falls within a statutory category, and Step 2 of the patent eligibility analysis asks if the claim is directed to a Judicial Exception (e.g., an abstract idea). As set forth in MPEP §2106.04(a), the enumerated groupings of abstract ideas are defined as follows: 
1) Mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations (see MPEP § 2106.04(a)(2), subsection I); 
2) Certain methods of organizing human activity - fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) 

3) Mental processes - concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 
2106.04(a)(2), subsection III). 
As set forth in MPEP §2106 (II)(A)(2), even if a claim recites a judicial exception, the claim is not directed to the judicial exception if additional elements in the claim integrate the recited exception into a practical application of the exception. One way to demonstrate such integration is when the claimed invention improves the functioning of a computer or improves another technology or technical field. See MPEP §2106.04(d)(1). As noted in MPEP 2106.05(a), an improvement can be provided by the additional element(s) in combination with the recited judicial exception. See MPEP § 2106.04(d) (discussing Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1303-04, 125 USPQ2d 1282, 1285-87 (Fed. Cir. 2018)). Thus, it is important for the Examiner to analyze the claim as a whole when determining whether the claim provides an improvement to the functioning of computers or an improvement to other technology or technical field. 
A. Claims 1-13 
Claim 1 recites: 
A computer-implemented method comprising: monitoring, by a computing device, real-time sensor data providing information regarding a participant in a sporting event during gameplay of the sporting event; determining, by the computing device, real-time predictive factors associated with the participant based on the monitoring the real-time sensor data; determining, by the computing device, a size of a real-time region of effectiveness surrounding the participant based on the predictive factors and training data identifying historical effectiveness of the participant, 
Starting on page 2 of the Office Action, the Examiner argued that claim 1 is directed to an abstract idea without significantly more. Specifically, the Examiner argued that limitations of the claim fall within "the 'Mental Processes' grouping of abstract ideas". Without conceding to the Examiner's arguments, claim 1 has been amended to specify that the target is a participant in a sporting event, and that the sensor data is "real-time sensor data providing information regarding a participant in a sporting event during gameplay of the sporting event." Support for this amendment can be found in paragraphs 0017 and 0050 of the subject publication, for example. 
Claim 1 has further been amended to recite "determining.. .a size of a real-time region of effectiveness surrounding the participant based on the predictive factors and training data identifying historical effectiveness of the participant, wherein the real-time region of effectiveness represents a region in which the participant is considered to be effective." Emphasis added. Support for the above amendment can be found in Fig. 2 and paragraphs 0017 and 0067 of the subject application. 
Claim 1 has also been amended to recite "outputting... a visual display of the real-time 
region of effectiveness surrounding the participant." Support for this amendment can be found in FIG. 2 and paragraph 0047 of the subject publication, for example. 
Applicant notes that claims do not recite a mental process when they do not contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations. See MPEP 2106.04(a)(2) citing SRI Int'l, 
As set forth in MPEP §2106.05(g), the term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Applicant submits that the outputting step does not constitute "extra- solution activity," as suggested by the Examiner, since it is part of the primary solution or process (e.g., providing greater insights as to how gameplay affects the athletes' effectiveness). See paragraphs 0047 and 0049 of the subject publication, for example. Support for the eligibility of the outputting step can also be found in example 37 of the 101 Guidance showing icons in a graphical user interface. 
Applicant also asserts that the invention of claim 1 constitutes an improvement in multiple fields, including sports data analysis systems, and sports training and entertainments systems. Embodiments of the invention provide new functionality enabling visual representations of regions around an athlete in which the athlete is more likely to be effective based on historic training data and real-time sensor data collected during a sporting event. See paragraph 0017 and FIG. 2 of the subject specification, for example. See also some advantages 
For at least the reasons set forth above, claim 1 is patent eligible. Claims 2-13 depend from claim 1 and are patent eligible for at least the same reasons as claim 1. Accordingly, withdrawal of the rejection of claims 1-13 is respectfully requested. 

Examiner Response: 
The examiner respectfully disagrees, the amendments including “determining.. .a size of a real-time region of effectiveness surrounding the participant based on the predictive factors and training data identifying historical effectiveness of the participant, wherein the real-time region of effectiveness represents a region in which the participant is considered to be effective.” and “outputting...a visual display of the real-time region of effectiveness surrounding the participant.” do not overcome the 101 rejection previously provided. The amended limitations merely limit the additional elements further and do not change the nature of the underlying mental process. The examiner suggests amending the claims to include a practical application and/or additional details from the applicant’s specification. The examiner further suggests amending to positively integrate machine learning into the claims in order to overcome the 101 rejection. Claims 1-13 are ineligible because they contain limitations that can be performed in the human mind or limitations deemed as extra-solution activity. An updated 101 rejection has been provided addressing the amended claims.
Applicant Remarks:
Claims 14-18 
Claim 14 recites: 
A computer program product for training a machine learning system to determine and display a real-time volume of effectiveness surrounding an athlete, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to: monitor sensor data during gameplay of a sporting event; determine an effectiveness of a play made by the athlete; determine a dataset of predictive factors associated with the athlete based on the monitoring the sensor data; generate and store a training data record that associates the effectiveness of the play with the dataset of predictive factors; determine a dataset of real-time predictive factors based on the monitoring the sensor data; determine the real-time volume of effectiveness surrounding the athlete based on the dataset of real-time predictive factors and the generating the training data record; and output a visual display of the real-time volume of effectiveness around the athlete. 
Staring on page 28 of the Office Action, the Examiner argued that claim 14 is directed to an abstract idea without significantly more. Specifically, the Examiner argued that limitations of the claim fall within "the 'Mental Processes' grouping of abstract ideas". Without conceding to the Examiner's arguments, claim 14 has been amended to specify that the target is an athlete, and that the real-time volume of effectiveness surrounds the athlete. See FIG. 2 and paragraph 0017 of the subject publication, for example. 
Claim 14 has been further amended to recite "output a visual display of the real-time volume of effectiveness around the athlete." Support for this amendment can be found in FIG. 2 and paragraph 0047 of the subject publication, for example. 

Applicant also submits that the above-identified limitations do not simply implement a mental process using generic computer components. For example, outputting a visual display as claimed does not constitute the implementation of a mental process using generic computing components. 
Applicant submits that the outputting step does not constitute "extra-solution activity," as suggested by the Examiner, since it is part of the primary solution or process (e.g., providing greater insights as to how gameplay affects the athletes' effectiveness). See MPEP §2106.05(g) and paragraphs 0047 and 0049 of the subject publication, for example. Support for the eligibility of the outputting step can also be found in example 37 of the 101 Guidance showing icons in a graphical user interface. 
Applicant also asserts that the invention of claim 14 constitutes an improvement in multiple fields, including sports data analysis systems, and sports training and entertainments systems. Embodiments of the invention provide new functionality enabling visual representations of regions around an athlete in which the athlete is more likely to be effective 
For at least the reasons set forth above, claim 14 is patent eligible. Claims 15-18 depend from claim 14 and are patent eligible for at least the same reasons as claim 14. Accordingly, withdrawal of the rejection of claims 14-18 is respectfully requested. 

Examiner Response:
The examiner respectfully disagrees, the amendment including “output a visual display of the real-time volume of effectiveness around the athlete.” does not overcome the 101 rejection previously provided. The amended limitations merely limit the additional elements further and do not change the nature of insignificant extra-solution activity. The examiner suggests amending the claims to include a practical application and/or additional details from the applicant’s specification. The examiner further suggests amending to positively integrate machine learning into the claims in order to overcome the 101 rejection. Claims 14-18 are ineligible because they contain limitations that can be performed in the human mind or limitations deemed as extra-solution activity. An updated 101 rejection has been provided addressing the amended claims.

Applicant Remarks:
C. Claims 19-21 

A system comprising: 
a processor, a computer readable memory and a computer readable storage medium associated with a computing device; program instructions to monitor sensor data during gameplay of a sporting event; program instructions to determine a volume of effectiveness for a primary participant in the sporting event based on the monitoring the sensor data and a first set of predictive factors associated with the primary participant, wherein the volume of effectiveness for the primary participant represents a volume surrounding the primary participant in which the primary participant is considered to be effective; program instructions to determine a volume of effectiveness for a secondary participant in the sporting event based on the monitoring the sensor data and a second set of predictive factors associated with the secondary participant, wherein the volume of effectiveness for the secondary participant represents a volume surrounding the secondary participant in which the secondary participant is considered to be effective; program instructions to determine a third set of predictive factors associated with the secondary participant that minimize the volume of effectiveness for the secondary participant; program instructions to determine one or more suggested actions for the primary participant to introduce the third set of predictive factors and minimize the volume of effectiveness for the secondary participant; and program instructions to visually display the volume of effectiveness surrounding the primary participant, the volume of effectiveness for the secondary participant, and the suggested actions, wherein the program instructions are stored on the computer readable storage medium for execution by the processor via the computer readable memory. 
Staring on page 38 of the Office Action, the Examiner argued that claim 19 is directed to an abstract idea without significantly more. Specifically, the Examiner argued that limitations of 
Claim 19 has been further amended to recite "program instructions to visually display the volume of effectiveness surrounding the primary participant, the volume of effectiveness for the secondary participant, and the suggested actions." Support for this amendment can be found in FIG. 2 and paragraphs 0047 and 0068 of the subject publication, for example. 
Applicant notes that claims do not recite a mental process when they do not contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations. See MPEP 2106.04(a)(2) citing SRI Int'l, Inc. v. Cisco Systems, Inc., 930 F.3d 1295, 1304 (Fed. Cir. 2019). In the present case, at least the following limitation of claim 19 does not constitute a mental process, and contributes to the technical improvement provided by embodiments of the invention: "program instructions to visually display the volume of effectiveness surrounding the primary participant, the volume of effectiveness for the secondary participant, and the suggested actions." Applicant also submits that the above-identified limitation does not simply implement a mental process using generic computer components. 
Applicant submits that the outputting step does not constitute "extra-solution activity," as suggested by the Examiner, since it is part of the primary solution or process (e.g., providing greater insights as to how gameplay affects the athletes' effectiveness). See MPEP §2106.05(g) 
Applicant also asserts that the invention of claim 19 constitutes an improvement in multiple fields, including sports data analysis systems, and sports training and entertainments systems. Embodiments of the invention provide new functionality enabling visual representations of regions around participants in a sporting event in which the participants are more likely to be effective. See paragraph 0017 and FIG. 2 of the subject specification, for example. Additionally, claim 19 enables the determination of a third set of predictive factors associated with the secondary participant that minimize the volume of effectiveness for the secondary participant. The ability to calculate a new type of data (e.g., volume of effectiveness surrounding a participant in a sporting event and predictive factors that minimize a volume of effectiveness) constitutes an improvement in another field, and is therefore not directed to an abstract idea according to MPEP §2106.04(d)(1). 
For at least the reasons set forth above, claim 19 is patent eligible. Claims 20-22 depend from claim 19 and are patent eligible for at least the same reasons as claim 19. Accordingly, withdrawal of the rejection of claims 19-22 is respectfully requested. 

Examiner Response:
The examiner respectfully disagrees, the amendments do not overcome the 101 rejection previously provided. The step of “program instructions to visually display the volume of effectiveness surrounding the primary participant, the volume of effectiveness for the secondary participant, and the suggested actions.” amounts to mere data outputting, which is a form of 

Applicant Remarks:
D. Claims 22-24 
Claim 22 recites: 
A computer-implemented method comprising: generating, by a computing device, a plurality of training data records for a participant of a sporting event, wherein the training data records each identify a measure of effectiveness of a play made by the participant, and a dataset of historical predictive factors associated with each measure of effectiveness;  monitoring, by the computing device, sensor data of the sporting event in real-time; determining, by the computing device, datasets of real-time predictive factors for the participant from the sensor data in real-time; dynamically determining, by the computing device, real-time volumes of effectiveness for the participant over a period of time during the sporting event based on the datasets of real-time predictive factors and the plurality of training data records; and outputting, by the computing device, the real-time volumes of effectiveness for displaying the real-time volumes of effectiveness around the participant. 
Staring on page 42 of the Office Action, the Examiner argued that claim 22 is directed to an abstract idea without significantly more. Specifically, the Examiner argued that limitations of 
Applicant again notes that claims do not recite a mental process when they do not contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations. See MPEP 2106.04(a)(2) citing SRI Int'l, Inc. v. Cisco Systems, Inc., 930 F.3d 1295, 1304 (Fed. Cir. 2019). In the present case, at least the following limitations of claim 22 do not constitute a mental process, and contribute to the technical improvement provided by embodiments of the invention: "dynamically determining, by the computing device, real-time volumes of effectiveness for the participant over a period of time during the sporting event based on the datasets of real-time predictive factors and the plurality of training data records; and outputting, by the computing device, the real-time volumes of effectiveness for displaying the real-time volumes of effectiveness around the participant." Applicant also submits that the above-identified limitations do not simply implement a mental process using generic computer components. 
Applicant further submits that the outputting step does not constitute "extra-solution activity," as suggested by the Examiner, since it is part of the primary solution or process (e.g., providing greater insights as to how gameplay affects the athletes' effectiveness). See MPEP §2106.05(g) and paragraphs 0047 and 0049 of the subject publication, for example. Support for 
Applicant also asserts that the invention of claim 22 constitutes an improvement in multiple fields, including sports data analysis systems, and sports training and entertainments systems. Embodiments of the invention provide new functionality enabling visual representations of regions around participants in a sporting event in which the participants are more likely to be effective. See paragraph 0017 and FIG. 2 of the subject specification, for example. Additionally, claim 22 enables the dynamically determination of real-time volumes of effectiveness for the participant over a period of time during the sporting event based on real- time predictive factors and training data records. The ability to calculate a new type of data (e.g., volumes of effectiveness for a participant in a sporting event) constitutes an improvement in another field, and is therefore not directed to an abstract idea according to MPEP §2106.04(d)(1). 
For at least the reasons set forth above, claim 22 is patent eligible. Claims 23-24 depend from claim 22 and are patent eligible for at least the same reasons as claim 22. Accordingly, withdrawal of the rejection of claims 22-23 is respectfully requested.  
Examiner response:
The examiner respectfully disagrees, the amendments do not overcome the 101 rejection previously provided. The amendment reciting “outputting...the real-time volumes of effectiveness for displaying the real-time volumes of effectiveness around the participant.” amounts to mere data outputting, which is a form of insignificant extra-solution activity. Further, “dynamically determining...real-time volumes of effectiveness for the participant over a period of time during the sporting event based on the datasets of real-time predictive factors and the plurality of training data records” merely limits the additional elements further and does not 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a computer-implemented method comprising: monitoring, by a computing device, real-time sensor data providing information regarding a participant in a sporting event during gameplay of the sporting event; determining, by the computing device, real-time predictive factors associated with the participant based on the monitoring the real-time sensor data; determining, by the computing device, a size of a real-time region of effectiveness surrounding the participant based on the predictive factors and training data identifying historical effectiveness of the participant, wherein the real-time region of effectiveness represents a region in which the participant is considered to be effective; and outputting, by the computing device, a visual display of the real-time region of effectiveness surrounding the participant.
The limitations of claim 1: 
monitoring,… real-time sensor data providing information regarding a participant in a sporting event during gameplay of the sporting event, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person thinking and mentally processing data by visually observing it.
determining,… real-time predictive factors associated with the participant based on the monitoring the real-time sensor data, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person thinking and mentally processing data to identify predictive factors visually observed.
 determining,… a size of a real-time region of effectiveness surrounding the participant based on the predictive factors and training data identifying historical effectiveness of the participant, wherein the real-time region of effectiveness represents a region in which the participant is considered to be effective, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person thinking and mentally processing data to identify where a player has been successful at scoring previously.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls 
The abstract idea is not integrated into to a practical application. The claim recites generic computer components (e.g. “by a computing device” and “sensors”) that amount to no more than mere instructions to apply the exception, however, it does not integrate the abstract idea into a practical application. See MPEP 2106.05(b) or 2106.05(f). 
This judicial exception is not integrated into a practical application. In particular, the claim only recites these additional elements – reciting “by a computing device” and “sensors” such that it amounts no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The step of and outputting, … a visual display of the real-time region of effectiveness surrounding the participant are recited at a high level of generality (i.e., as a general means of outputting network traffic data for use in the comparison step) and amounts to mere data outputting, which is a form of insignificant extra-solution activity. Refer to MPEP 2106.05(g) Insignificant Extra-Solution Activity. These claims are not patent eligible. 
As discussed above with respect to integration of the abstract idea into a practical application, 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to 
The step of and outputting,… a visual display of the real-time region of effectiveness surrounding the participant; a conclusion that an additional element is insignificant extra-solution activity in step 2A should be re-evaluated in step 2B. The outputting step is also well-understood routine, conventional activity (See Prior Art U.S.20080096726 - Paragraph “display on or by an electronic display device, including on or by conventional electronic display devices that are known and commercially available (e.g., including devices that are not typically designed and adapted for displaying athletic performance data”). 

Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites updating the real-time region of effectiveness for the participant based on continued monitoring of the sensor data; and continuously outputting updates to the real-time region of effectiveness for continuously displaying the updates to the real-time region of effectiveness. 
The limitations of claim 2: 
updating the real-time region of effectiveness for the participant based on continued monitoring of the sensor data, under its broadest reasonable 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The abstract idea is not integrated into to a practical application. The claim recites generic computer components (e.g. “by a computing device” and “sensors”) that amount to no more than mere instructions to apply the exception, however, it does not integrate the abstract idea into a practical application. See MPEP 2106.05(b) or 2106.05(f). 
This judicial exception is not integrated into a practical application. In particular, the claim only recites these additional elements – reciting “by a computing device” and “sensors” such that it amounts no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The step of and continuously outputting updates to the real-time region of effectiveness for continuously displaying the updates to the real-time region of effectiveness are recited at a high level of generality (i.e., as a general means of 
As discussed above with respect to integration of the abstract idea into a practical application, 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “by a computing device” and “sensors” (wherein said server is in data communications with said database server) amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The step of and continuously outputting updates to the real-time region of effectiveness for continuously displaying the updates to the real-time region of effectiveness; a conclusion that an additional element is insignificant extra-solution activity in step 2A should be re-evaluated in step 2B. The outputting step is also well-understood routine, conventional activity (See Prior Art U.S.20080096726 - Paragraph “display on or by an electronic display device, including on or by conventional electronic display devices that are known and commercially available (e.g., including devices that are not typically designed and adapted for displaying athletic performance data”).  

Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein the training data includes a training record identifying an effectiveness of a play and a particular set of predictive factors associated with the effectiveness of the play.
The limitations of claim 3: 
the training data includes a training record identifying an effectiveness of a play and a particular set of predictive factors associated with the effectiveness of the play, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. This limitation merely limits the training data and predictive factors towards identifying an effectiveness of a play
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The abstract idea is not integrated into to a practical application. The claim recites generic computer components (e.g. “by a computing device” and “sensors”) that amount to no more than mere instructions to apply the exception, however, it does not integrate the abstract idea into a practical application. See MPEP 2106.05(b) or 2106.05(f). 
This judicial exception is not integrated into a practical application. In particular, the claim only recites these additional elements – reciting “by a computing device” and “sensors” such that it amounts no more than mere instructions to 
As discussed above with respect to integration of the abstract idea into a practical application, 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “by a computing device” and “sensors” (wherein said server is in data communications with said database server) amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein the predictive factors include at least one selected from the group consisting of: position or orientation of a body of the participant; position of the participant on a court; the participant’s momentum; the participant’s speed; the participant’s trajectory; the participant’s acceleration; a trajectory of a ball; and the participant’s biometrics data.
The limitations of claim 4: 
wherein the predictive factors include at least one selected from the group consisting of: position or orientation of a body of the participant; position of the participant on a court; the participant’s momentum; the participant’s speed; the participant’s trajectory; the participant’s acceleration; a trajectory of a ball; and the participant’s biometrics data, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. This limitation merely limits the predictive factors further and does not change the nature of the underlying mental process.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The abstract idea is not integrated into to a practical application. The claim recites generic computer components (e.g. “by a computing device” and “sensors”) that amount to no more than mere instructions to apply the exception, however, it does not integrate the abstract idea into a practical application. See MPEP 2106.05(b) or 2106.05(f). 
This judicial exception is not integrated into a practical application. In particular, the claim only recites these additional elements – reciting “by a computing device” and “sensors” such that it amounts no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). Accordingly, this additional element does not integrate the abstract idea into a 
As discussed above with respect to integration of the abstract idea into a practical application, 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “by a computing device” and “sensors” (wherein said server is in data communications with said database server) amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 18 and 24 are similarly rejected refer to claim 4 for further analysis.

Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein the real-time region of effectiveness is a volume of effectiveness or area of effectiveness.
The limitations of claim 5: 
wherein the real-time region of effectiveness is a volume of effectiveness or area of effectiveness, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. This limitation merely limits the 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The abstract idea is not integrated into to a practical application. The claim recites generic computer components (e.g. “by a computing device” and “sensors”) that amount to no more than mere instructions to apply the exception, however, it does not integrate the abstract idea into a practical application. See MPEP 2106.05(b) or 2106.05(f). 
This judicial exception is not integrated into a practical application. In particular, the claim only recites these additional elements – reciting “by a computing device” and “sensors” such that it amounts no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
As discussed above with respect to integration of the abstract idea into a practical application, 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “by a computing device” and “sensors” (wherein said server is in data 

Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein the participant is an athlete of the sporting event and the sporting event is tennis.
The limitations of claim 6: 
wherein the participant is an athlete of the sporting event and the sporting event is tennis, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. This limitation merely limits the sporting event further and does not change the nature of the underlying mental process. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The abstract idea is not integrated into to a practical application. The claim recites generic computer components (e.g. “by a computing device” and “sensors”) that amount to no more than mere instructions to apply the exception, however, it does not integrate the abstract idea into a practical application. See MPEP 2106.05(b) or 2106.05(f). 
This judicial exception is not integrated into a practical application. In particular, the claim only recites these additional elements – reciting “by a computing device” and “sensors” such that it amounts no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
As discussed above with respect to integration of the abstract idea into a practical application, 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “by a computing device” and “sensors” (wherein said server is in data communications with said database server) amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein the real-time region of effectiveness is in the form of a cylinder having a volume, wherein a radius of the volume of the cylinder is determined based on a first regression equation and a height of the cylinder is based on a second regression equation.

wherein the real-time region of effectiveness is in the form of a cylinder having a volume, wherein a radius of the volume of the cylinder is determined based on a first regression equation and a height of the cylinder is based on a second regression equation, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. This limitation merely limits defines the real-time region of effectiveness as being a volume or a cylinder based on two regression equations that can be calculated on pen and paper using the human mind. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The abstract idea is not integrated into to a practical application. The claim recites generic computer components (e.g. “by a computing device” and “sensors”) that amount to no more than mere instructions to apply the exception, however, it does not integrate the abstract idea into a practical application. See MPEP 2106.05(b) or 2106.05(f). 
This judicial exception is not integrated into a practical application. In particular, the claim only recites these additional elements – reciting “by a computing device” and “sensors” such that it amounts no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). Accordingly, this additional element does not integrate the abstract idea into a 
As discussed above with respect to integration of the abstract idea into a practical application, 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “by a computing device” and “sensors” (wherein said server is in data communications with said database server) amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 15 and 23 are similarly rejected refer to claim 7 for further analysis.

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein the first regression
    PNG
    media_image1.png
    135
    847
    media_image1.png
    Greyscale
 The limitations of claim 8: 
wherein the first regression
    PNG
    media_image1.png
    135
    847
    media_image1.png
    Greyscale
, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. This limitation merely limits defines the two regression equations that can be calculated on pen and paper using the human mind. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The abstract idea is not integrated into to a practical application. The claim recites generic computer components (e.g. “by a computing device” and “sensors”) that amount to no more than mere instructions to apply the exception, however, it does not integrate the abstract idea into a practical application. See MPEP 2106.05(b) or 2106.05(f). 
This judicial exception is not integrated into a practical application. In particular, the claim only recites these additional elements – reciting “by a computing device” and “sensors” such that it amounts no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “by a computing device” and “sensors” (wherein said server is in data communications with said database server) amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 16 is similarly rejected refer to claim 8 for further analysis.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein the participant is primary participant, the method further comprising determining an action for the primary participant to minimize a region of effectiveness for a secondary participant based on predictive factors associated with the secondary participant.
The limitations of claim 9: 
wherein the participant is primary participant, the method further comprising determining an action for the primary participant to minimize a region of effectiveness for a secondary participant based on predictive factors associated with the secondary participant, under its broadest reasonable interpretation, covers 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The abstract idea is not integrated into to a practical application. The claim recites generic computer components (e.g. “by a computing device” and “sensors”) that amount to no more than mere instructions to apply the exception, however, it does not integrate the abstract idea into a practical application. See MPEP 2106.05(b) or 2106.05(f). 
This judicial exception is not integrated into a practical application. In particular, the claim only recites these additional elements – reciting “by a computing device” and “sensors” such that it amounts no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
As discussed above with respect to integration of the abstract idea into a practical application, 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “by a computing device” and “sensors” (wherein said server is in data communications with said database server) amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein a service provider at least one of creates, maintains, deploys and supports the computing device.
The limitations of claim 10: 
wherein a service provider at least one of creates, maintains, deploys and supports the computing device, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. This limitation merely limits the service provider to at least one of the following actions.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

This judicial exception is not integrated into a practical application. In particular, the claim only recites these additional elements – reciting “by a computing device” and “sensors” such that it amounts no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
As discussed above with respect to integration of the abstract idea into a practical application, 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “by a computing device” and “sensors” (wherein said server is in data communications with said database server) amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein the monitoring the determining the predictive factors, the determining the real-time region of effectiveness, and the outputting the real-time region of effectiveness are provided by a service provider on a subscription, advertising, and/or fee basis.
The limitations of claim 11: 
wherein the monitoring the determining the predictive factors, the determining the real-time region of effectiveness, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. This limitation merely limits the steps to be carried out by a service provider.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The abstract idea is not integrated into to a practical application. The claim recites generic computer components (e.g. “by a computing device” and “sensors”) that amount to no more than mere instructions to apply the exception, however, it does not integrate the abstract idea into a practical application. See MPEP 2106.05(b) or 2106.05(f). 
This judicial exception is not integrated into a practical application. In particular, the claim only recites these additional elements – reciting “by a computing device” and “sensors” such that it amounts no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). 
The step of and the outputting the real-time region of effectiveness are provided by a service provider on a subscription, advertising, and/or fee basis are recited at a high level of generality (i.e., as a general means of outputting network traffic data for use in the comparison step) and amounts to mere data outputting, which is a form of insignificant extra-solution activity. Refer to MPEP 2106.05(g) Insignificant Extra-Solution Activity. These claims are not patent eligible. 
As discussed above with respect to integration of the abstract idea into a practical application, 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “by a computing device” and “sensors” (wherein said server is in data communications with said database server) amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The step of and the outputting the real-time region of effectiveness are provided by a service provider on a subscription, advertising, and/or fee basis; a conclusion that an additional element is insignificant extra-solution activity in step 2A should be re-evaluated in step 2B. The outputting step is also well-understood routine, known and commercially available (e.g., including devices that are not typically designed and adapted for displaying athletic performance data”).  

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein the computing device includes software provided as a service in a cloud environment.
The limitations of claim 12: 
wherein a service provider at least one of creates, maintains, deploys…, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. This limitation merely limits the service to a cloud environment. The cloud environment is treated as an additional element.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The abstract idea is not integrated into to a practical application. The claim recites generic computer components (e.g. “by a computing device”, “sensors” and “cloud environment”) that amount to no more than mere instructions to apply the exception, however, it does not integrate the abstract idea into a practical application. See MPEP 2106.05(b) or 2106.05(f). 

This judicial exception is not integrated into a practical application. In particular, the claim only recites these additional elements – reciting “by a computing device” and “sensors” such that it amounts no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
As discussed above with respect to integration of the abstract idea into a practical application, 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “by a computing device” and “sensors” (wherein said server is in data communications with said database server) amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites further comprising deploying a system comprising providing a computer infrastructure operable to perform the monitoring 
The limitations of claim 13: 
the monitoring theP201803425US01 41 of 47 determining the predictive factors, the determining the real-time region of effectiveness, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of the claim encompasses monitoring and determining using the human mind. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The abstract idea is not integrated into to a practical application. The claim recites generic computer components (e.g. “providing a computer infrastructure operable to perform the monitoring”) that amount to no more than mere instructions to apply the exception, however, it does not integrate the abstract idea into a practical application. See MPEP 2106.05(b) or 2106.05(f). 
This judicial exception is not integrated into a practical application. In particular, the claim only recites these additional elements – reciting “by a computing device” and “sensors” such that it amounts no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). Accordingly, this additional element does not integrate the abstract idea into a 
The step of outputting the real-time region of effectiveness are recited at a high level of generality (i.e., as a general means of outputting network traffic data for use in the comparison step) and amounts to mere data outputting, which is a form of insignificant extra-solution activity. Refer to MPEP 2106.05(g) Insignificant Extra-Solution Activity. These claims are not patent eligible. 
As discussed above with respect to integration of the abstract idea into a practical application, 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “by a computing device” and “sensors” (wherein said server is in data communications with said database server) amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The step of outputting the real-time region of effectiveness.; a conclusion that an additional element is insignificant extra-solution activity in step 2A should be re-evaluated in step 2B. The outputting step is also well-understood routine, conventional activity (See Prior Art U.S.20080096726 - Paragraph “display on or by an electronic display device, including on or by conventional electronic display known and commercially available (e.g., including devices that are not typically designed and adapted for displaying athletic performance data”).  

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a computer program product for training a machine learning system to determine and display a real-time volume of effectiveness surrounding an athlete, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to: monitor sensor data during gameplay of a sporting event; determine an effectiveness of a play made by the athlete; determine a dataset of predictive factors associated with the athlete based on the monitoring the sensor data; generate and store a training data record that associates the effectiveness of the play with the dataset of predictive factors; determine a dataset of real-time predictive factors based on the monitoring the sensor data; determine the real-time volume of effectiveness surrounding the athlete based on the dataset of real-time predictive factors and the generating the training data record; and output a visual display of the real-time volume of effectiveness around the athlete.The limitations of claim 14: 
monitor sensor data during gameplay of a sporting event, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person visually observing a sporting event.
determine an effectiveness of a play made by the athlete, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person visually observing an athlete.
determine a dataset of predictive factors associated with the athlete based on the monitoring the sensor data, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person visually observing an athlete and their previous gameplay.
 generate and store a training data record that associates the effectiveness of the play with the dataset of predictive factors, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person thinking and mentally processing data to identifying and memorizing the effectiveness of the play while taking into consideration the predictive factors.
determine a dataset of real-time predictive factors based on the monitoring the sensor data under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person thinking and mentally processing data to identifying and memorizing predictive factors based on what a person visually observed.
determine the real-time volume of effectiveness surrounding the athlete based on the dataset of real-time predictive factors and the generating the training data record, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person thinking and mentally processing data to identifying and memorizing the effectiveness of the play while taking into consideration the predictive factors. The record is stored in the human mind.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The abstract idea is not integrated into to a practical application. The claim recites generic computer components (e.g. “a computer program product for training a machine learning system to determine and display a real-time volume of effectiveness of a target, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device”) that amount to no more than mere instructions to apply the exception, however, it does not integrate the abstract idea into a practical application. See MPEP 2106.05(b) or 2106.05(f). 
This judicial exception is not integrated into a practical application. In particular, the claim only recites these additional elements – reciting “by a computing device” and “sensors” such that it amounts no more than mere instructions to 
The step of output a visual display of the real-time volume of effectiveness around the athlete are recited at a high level of generality (i.e., as a general means of outputting network traffic data for use in the comparison step) and amounts to mere data outputting, which is a form of insignificant extra-solution activity. Refer to MPEP 2106.05(g) Insignificant Extra-Solution Activity. These claims are not patent eligible. 
As discussed above with respect to integration of the abstract idea into a practical application, 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “by a computing device” and “sensors” (wherein said server is in data communications with said database server) amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The step of output a visual display of the real-time volume of effectiveness around the athlete; a conclusion that an additional element is insignificant extra-solution activity in step 2A should be re-evaluated in step 2B. The outputting step known and commercially available (e.g., including devices that are not typically designed and adapted for displaying athletic performance data”). 

Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein the weighting factor is determined by based on back-solving for the weighting factor using a value for the radius included in the training data record.
The limitations of claim 17: 
wherein the weighting factor is determined by based on back-solving for the weighting factor using a value for the radius included in the training data record, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of the claim encompasses monitoring and determining using the human mind to assign a degree of importance to the training data record. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

This judicial exception is not integrated into a practical application. In particular, the claim only recites these additional elements – reciting “by a computing device” and “sensors” such that it amounts no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
As discussed above with respect to integration of the abstract idea into a practical application, 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “by a computing device” and “sensors” (wherein said server is in data communications with said database server) amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites A system comprising: a processor, a computer readable memory and a computer readable storage medium associated with a computing device; 6244-402395Appl. No. 16/021,799P201803425US01program instructions to monitor sensor data during gameplay of a sporting event; program instructions to determine a volume of effectiveness for a primary participant in the sporting event based on the monitoring the sensor data and a first set of predictive factors associated with the primary participant, wherein the volume of effectiveness for the primary participant represents a volume surrounding the primary participant in which the primary participant is considered to be effective; program instructions to determine a volume of effectiveness for a secondary participant in the sporting event based on the monitoring the sensor data and a second set of predictive factors associated with the secondary participant, wherein the volume of effectiveness for the secondary participant represents a volume surrounding the secondary participant in which the secondary participant is considered to be effective; program instructions to determine a third set of predictive factors associated with the secondary participant that minimize the volume of effectiveness for the secondary participant; program instructions to determine one or more suggested actions for the primary participant to introduce the third set of predictive factors and minimize the volume of effectiveness for the secondary participant; and program instructions to visually display the volume of effectiveness surrounding the primary participant, the volume of effectiveness for the secondary participant, and the suggested actions, wherein the program instructions are stored on the computer readable storage medium for execution by the processor via the computer readable memory.
 The limitations of claim 19: 
monitor sensor data during gameplay of a sporting event, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person visually observing a sporting event.
 determine a volume of effectiveness for a primary participant in the sporting event based on the monitoring the sensor data and a first set of predictive factors associated with the primary participant, wherein the volume of effectiveness for the primary participant represents a volume surrounding the primary participant in which the primary participant is considered to be effective, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person thinking and mentally processing data to identifying and memorizing the effectiveness of the play while taking into consideration the predictive factors for a primary target.
determine a volume of effectiveness for a secondary participant in the sporting event based on the monitoring the sensor data and a second set of predictive factors associated with the secondary participant, wherein the volume of effectiveness for the secondary participant represents a volume surrounding the secondary participant in which the secondary participant is considered to be effective under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a 
determine a third set of predictive factors associated with the secondary participant that minimize the volume of effectiveness for the secondary participant, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person thinking and mentally processing data to identifying and memorizing the effectiveness of the play while taking into consideration the predictive factors for a third target.
determine one or more suggested actions for the primary target to introduce the third set of predictive factors and minimize the volume of effectiveness for the secondary target, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person thinking and suggesting actions for the primary target to introduce the third set of predictive factors and minimize the volume of effectiveness for the secondary target.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

This judicial exception is not integrated into a practical application. In particular, the claim only recites these additional elements – reciting “by a computing device” and “sensors” such that it amounts no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The step of visually display the volume of effectiveness surrounding the primary participant, the volume of effectiveness for the secondary participant, and the suggested actions are recited at a high level of generality (i.e., as a general means of outputting network traffic data for use in the comparison step) and amounts to mere data outputting, which is a form of insignificant extra-solution activity. Refer to MPEP 2106.05(g) Insignificant Extra-Solution Activity. These claims are not patent eligible. 
As discussed above with respect to integration of the abstract idea into a practical application, 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to 
The step of visually display the volume of effectiveness surrounding the primary participant, the volume of effectiveness for the secondary participant, and the suggested actions; a conclusion that an additional element is insignificant extra-solution activity in step 2A should be re-evaluated in step 2B. The outputting step is also well-understood routine, conventional activity (See Prior Art U.S.20080096726 - Paragraph “display on or by an electronic display device, including on or by conventional electronic display devices that are known and commercially available (e.g., including devices that are not typically designed and adapted for displaying athletic performance data”). 

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites program instructions to determine and display a narrative describing the volume of effectiveness for the primary participant, the volume of effectiveness for the secondary participant, or the P201803425US01 44 of 47suggested actions using natural language generation.
The limitations of claim 20: 
determine a narrative describing the volume of effectiveness for the primary participant, the volume of effectiveness for the secondary participant, or the P201803425US01 44 of 47suggested actions using natural language generation, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person visually observing a sporting event and then speaking to communicate the narrative describing the volume of effectiveness for the primary target, the volume of effectiveness for the secondary target, or the P201803425US01 44 of 47suggested actions using natural language.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The abstract idea is not integrated into to a practical application. The claim recites generic computer components (e.g. “a processor, a computer readable memory and a computer readable storage medium associated with a computing device”) that amount to no more than mere instructions to apply the exception, however, it does not integrate the abstract idea into a practical application. See MPEP 2106.05(b) or 2106.05(f). 
This judicial exception is not integrated into a practical application. In particular, the claim only recites these additional elements – reciting “by a computing device” and “sensors” such that it amounts no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The step of display a narrative describing the volume of effectiveness for the primary participant, the volume of effectiveness for the secondary participant, or the P201803425US01 44 of 47suggested actions using natural language generation are recited at a high level of generality (i.e., as a general means of outputting network traffic data for use in the comparison step) and amounts to mere data displaying, which is a form of insignificant extra-solution activity. Refer to MPEP 2106.05(g) Insignificant Extra-Solution Activity. These claims are not patent eligible. 
As discussed above with respect to integration of the abstract idea into a practical application, 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “by a computing device” and “sensors” (wherein said server is in data communications with said database server) amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The step of display a narrative describing the volume of effectiveness for the primary participant, the volume of effectiveness for the secondary participant, or the P201803425US01 44 of 47suggested actions using natural language generation; a conclusion that an additional element is insignificant extra-solution activity in step 2A should be re-evaluated in step 2B. The displaying step is also well-understood routine, conventional activity (See Prior Art U.S.20080096726 - Paragraph “display on or by an electronic display device, including on or by conventional electronic display devices that are known and commercially available (e.g., including devices that are not typically designed and adapted for displaying athletic performance data”). 

Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites wherein the primary participant is an athlete of the sporting event, the secondary participant is an opponent athlete, and the sporting event is tennis.
The limitations of claim 21: 
wherein the primary participant is an athlete of the sporting event, the secondary participant is an opponent athlete, and the sporting event is tennis, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of the claim merely limits the claim to an athlete, opponent, and tennis.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The abstract idea is not integrated into to a practical application. The claim recites generic computer components (e.g. “a computing device”) that amount to no more than mere instructions to apply the exception, however, it does not integrate the abstract idea into a practical application. See MPEP 2106.05(b) or 2106.05(f). 
This judicial exception is not integrated into a practical application. In particular, the claim only recites these additional elements – reciting “by a computing device” and “sensors” such that it amounts no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
As discussed above with respect to integration of the abstract idea into a practical application, 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “by a computing device” and “sensors” (wherein said server is in data communications with said database server) amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 22 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a computer-implemented method comprising: generating, by a computing device, a plurality of training data records for a 
The limitations of claim 22: 
a plurality of training data records for a participant of a sporting event, wherein the training data records each identify a measure of effectiveness of a play made by the participant, and a dataset of historical predictive factors associated with each measure of effectiveness, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person visually observing a sporting event and memorizing how a player played in a sporting event.
monitoring sensor data of the sporting event in real-time, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person visually observing a sporting event in real time.
datasets of real-time predictive factors for the participant from the sensor data in real-time; under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person thinking and mentally processing data to identifying a dataset for a target in real time.
dynamically determining,… real-time volumes of effectiveness for the participant over a period of time during the sporting event based on the datasets of real-time predictive factors and the plurality of training data records, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person thinking and mentally processing data to identifying and memorizing the effectiveness of the target while taking into consideration the predictive factors to generate the records (mentally).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The abstract idea is not integrated into to a practical application. The claim recites generic computer components (e.g. “a computing device”) that amount to no more than mere instructions to apply the exception, however, it does not integrate the abstract idea into a practical application. See MPEP 2106.05(b) or 2106.05(f). 
This judicial exception is not integrated into a practical application. In particular, the claim only recites these additional elements – reciting “by a computing device” and “sensors” such that it amounts no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The step of outputting the real-time volumes of effectiveness for displaying the real-time volumes of effectiveness around the participant are recited at a high level of generality (i.e., as a general means of outputting network traffic data for use in the comparison step) and amounts to mere data outputting, which is a form of insignificant extra-solution activity. Refer to MPEP 2106.05(g) Insignificant Extra-Solution Activity. These claims are not patent eligible. 
As discussed above with respect to integration of the abstract idea into a practical application, 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “by a computing device” and “sensors” (wherein said server is in data communications with said database server) amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The step of outputting, the real-time volumes of effectiveness for displaying the real-time volumes of effectiveness around the participant; a conclusion that an additional element is insignificant extra-solution activity in step 2A should be re-evaluated in step 2B. The outputting step is also well-understood routine, conventional activity (See Prior Art U.S.20080096726 - Paragraph “display on or by an electronic display device, including on or by conventional electronic display devices that are known and commercially available (e.g., including devices that are not typically designed and adapted for displaying athletic performance data”). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 9, 10, 12-14, 18-22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potkonjak (US20110039624) in view of Coza (US20150328516) and Schulte (WO2017201608).

Regarding claim 1, A computer-implemented method comprising: monitoring, by a computing device (Potkonjak: Paragraph [0014] “the computing device”  A computing device is taught as the computing device.), …sensor data providing information regarding a participant in a sporting event during gameplay of the sporting event (Potkonjak: Paragraph [0016] “The first sensor 101 may be placed on a tennis racquet of an athlete in the tennis match to collect the first set of data associated one or more events of the match” Sensor data during gameplay of a sporting event is taught as sensor on a tennis racquet of an athlete in the tennis match to collect the first set of data.); determining, by the computing device (Potkonjak: Paragraph [0014] “ the computing device”  A computing device is taught as the computing device.), …predictive factors associated with the participant based on the monitoring the … sensor data (Potkonjak: Paragraph [0017] “The estimated tennis ball flights may then be utilized as one of the inputs to the cyber-physical game. Based on the processed first set of data (e.g., the estimated ball flight), the computing device 109 may be further configured to generate one or more objectives for the cyber-physical game. In some implementations, one example objective of the cyber-physical game may be for the cyber-physical game player to correctly predict what is going to happen in the actual sports game based on the one or more events that have already occurred.” Predictive factors associated with a target based on the monitoring the sensor data is taught as sensor to collect the first set of data which is then used to predict what is going to happen in the actual sports game.);… based on the predictive factors (Potkonjak: Paragraph [0017] “The estimated tennis ball flight may include any type of useful characteristics, including but not limited to scalar or vector quantities such as velocity, acceleration, angle of trajectory or ball location.” Predictive factors are taught as the angle of trajectory or ball location.) and training data identifying  participant, wherein …region of effectiveness represents a region in which the participant is considered to be effective (Potkonjak: Paragraph [0035] “In block 207, historical records of the athlete in actual tennis matches may be considered to evaluate the second possible scenario…  the historical records of the athlete may include, without limitation, the highest moving speed of the athlete and the longest distance that the athlete successfully covered on a tennis court…game player hits the shot, the shot may be determined to reach the possible landing location (e.g., position A) on the tennis court established” Training data identifying historical effectiveness of the participant is taught as considering the historical records of the athlete that are used to evaluate a predicted outcome or that the ball will reach a certain location on the tennis court. The real-time region of effectiveness represents a region in which the participant is considered to be effective is taught as the game player hits the shot, the shot may be determined to reach the possible landing location in which a player can score successfully.)…
Potkonjak does not explicitly disclose …real-time sensor data … real-time predictive factors … real-time …determining, by the computing device, a size of a real-time region of effectiveness surrounding the participant …; and outputting, by the computing device, a visual display of the real-time region of effectiveness surrounding the participant.
The examiner notes that the method of monitoring in real-time is taught by Coza refer to the explanations provided below.
Coza further teaches …real-time sensor data (Coza: Paragraph [0065] “the movement of a plurality of pieces of athletic equipment used by a plurality of individuals engaged in an athletic activity (e.g., teammates or opponents in a team sport) may be monitored. In some embodiments, real-time monitoring and/or feedback may be provided, while in other embodiments post-activity feedback may be provided. In some embodiments, feedback may be provided by an athletic equipment motion monitoring system portable electronic device software application” Real-time sensor data is taught as real-time monitoring and/or feedback may be provided.)  … real-time predictive factors… (Coza: Paragraph [0065] “the movement of a plurality of pieces of athletic equipment used by a plurality of individuals engaged in an athletic activity (e.g., teammates or opponents in a team sport) may be monitored. In some embodiments, real-time monitoring and/or feedback may be provided, while in other embodiments post-activity feedback may be provided. In some embodiments, feedback may be provided by an athletic equipment motion monitoring system portable electronic device software application” Real-time predictive factors is taught as real-time monitoring and/or feedback may be provided.) …real-time (Coza: Paragraph [0065] “the movement of a plurality of pieces of athletic equipment used by a plurality of individuals engaged in an athletic activity (e.g., teammates or opponents in a team sport) may be monitored. In some embodiments, real-time monitoring and/or feedback may be provided, while in other embodiments post-activity feedback may be provided. In some embodiments, feedback may be provided by an athletic equipment motion monitoring system portable electronic device software application” Real-time sensor data is taught as real-time monitoring and/or feedback may be provided.) … determining, by the computing device, …(Coza: Paragraph [0006] “the portable electronic device determining a point of impact based on the motion data” Determining, by the computing device is taught as the portable electronic device determining a point of impact based on the motion data.)…; and outputting, by the computing device (Coza: Paragraph [0372] “A computing device can be any type of computing device having one or more processors.” The computing device is taught as a computing device.), a visual display of the real-time …(Coza: Paragraph [0305] “provided by the kick it module that provides a visual display to the individual 10 giving them feedback about the motion characteristics of the soccer ball 106 during their kick, including video feedback.” Outputting, by the computing device, a visual display of the real-time region of effectiveness surrounding the participant is taught as a visual display giving feedback about the motion characteristics of the soccer ball. The display can be used to describe the path of the ball (i.e. trajectory). [0065] “the movement of a plurality of pieces of athletic equipment used by a plurality of individuals engaged in an athletic activity (e.g., teammates or opponents in a team sport) may be monitored. In some embodiments, real-time monitoring and/or feedback may be provided”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the model that simulates an actual sports game of Potkonjak with the regression analysis of the ball motion data of Coza in order to implement a method of predicting one or more variables (e.g. ball speed, ball spin rate, ball spin axis, ball launch angle, or point of impact 150) based on the fitted model, thereby quantifying the strength of the relationships between the various variables, to assess which variables may have no relationship at all (Coza: Paragraph [0249] “regression analysis can be applied to, for example, quantify the strength of the relationships between the various variables, to assess which variables may have no relationship at all, or to identify which subsets of the variables contain redundant information.”).
Potkonjak in view of Coza does not explicitly disclose…a size of a real-time region of effectiveness surrounding the participant… region of effectiveness surrounding the participant…
(Schulte: Paragraph [00116] “For Player A, his highest added impact is in the first period, with even score and manpower, after his team has managed a reception in region 1. Among action types, the highest added impact stems from Block. FIG. 10A compares Player A's region distribution for Blocks with those of a random player from his cluster. In the specified game context, a Block has the most scoring impact in the right-wing offensive region 3. For this game context, 50% of Player A's Blocks occur in this high-impact region, compared to only 19.6% of Blocks for a random player from his cluster.” A size of a real-time region of effectiveness surrounding the participant is taught as a Block has the most scoring impact in the right-wing offensive region 3. For this game context, 50% of Player A's Blocks occur in this high-impact region. Player A is the primary participant and he had the most scoring impact in the right-wing offensive region 3 (i.e. a region of effectiveness). Refer to the regions in Figure. 4.)… region of effectiveness surrounding the participant (Schulte: Paragraph [00116] “For Player A, his highest added impact is in the first period, with even score and manpower, after his team has managed a reception in region 1. Among action types, the highest added impact stems from Block. FIG. 10A compares Player A's region distribution for Blocks with those of a random player from his cluster. In the specified game context, a Block has the most scoring impact in the right-wing offensive region 3. For this game context, 50% of Player A's Blocks occur in this high-impact region, compared to only 19.6% of Blocks for a random player from his cluster.” Region of effectiveness surrounding the participant is taught as a Block has the most scoring impact in the right-wing offensive region 3. For this game context, 50% of Player A's Blocks occur in this high-impact region. Player A is the primary participant and he had the most scoring impact in the right-wing offensive region 3 (i.e. a region of effectiveness). Refer to the regions in Figure. 4.)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Potkonjak and Coza with the high impact regions of players in a game in order to identify where players of a game are the most effective thereby, explaining the specific observations that led to the rating and pinpoints where a player's effectiveness deviates from comparable players (Schulte: Paragraph [0099] “This breakdown makes the ranking interpretable because it explains the specific observations that led to the rating and pinpoints where a player's effectiveness deviates from comparable players.”).

Regarding claim 2, Potkonjak in view of Coza and Schulte teaches the computer-implemented method of claim 1, Potkonjak further teaches further comprising: … for the participant based on continued monitoring of the sensor data (Potkonjak: Paragraph [0020] “continue receiving additional sets of data associated with additional shots of the athlete in the actual sports game and continue the plays of the cyber-physical game.” For the participant based on continued monitoring of the sensor data is taught as continue receiving additional sets of data associated with additional shots of the athlete in the actual sports game.); and continuously outputting updates to … for continuously displaying the updates… (Potkonjak: Paragraph [0020] “To illustrate using the tennis match example, after the cyber-physical game player returns the modeled serve, the athlete is likely to have played one or more shots against his opponent in the actual tennis match. To allow the cyber-physical game to continue as the actual tennis match is being played, in some implementations, the computing device 109 may ignore the one or more shots that have been played in the actual tennis match and process a newly captured set of data associated with a shot that the athlete is hitting (e.g., a forehand down the line to his or her opponent) and generate one or more constraints and one or more objectives for the cyber-physical game player to meet.”).
Coza further teaches …updating the real-time … the real-time … to the real-time (Coza: Paragraph [0305] “provided by the kick it module that provides a visual display to the individual 10 giving them feedback about the motion characteristics of the soccer ball 106 during their kick, including video feedback.” Updating the real-time is taught as a visual display giving feedback about the motion characteristics of the soccer ball. The display can be used to describe the path of the ball (i.e. trajectory). [0065] “the movement of a plurality of pieces of athletic equipment used by a plurality of individuals engaged in an athletic activity (e.g., teammates or opponents in a team sport) may be monitored. In some embodiments, real-time monitoring and/or feedback may be provided, while in other embodiments post-activity feedback may be provided. In some embodiments, feedback may be provided by an athletic equipment motion monitoring system portable electronic device software application”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the model that simulates an actual sports game of Potkonjak with the regression analysis of the ball motion data of Coza in order to implement a method of predicting one or more variables (e.g. ball speed, ball spin rate, ball spin axis, ball launch angle, or point of impact 150) based on the fitted model, thereby quantifying the strength of the relationships between the various variables, to assess which variables may have no relationship at all (Coza: Paragraph [0249] “regression analysis can be applied to, for example, quantify the strength of the relationships between the various variables, to assess which variables may have no relationship at all, or to identify which subsets of the variables contain redundant information.”).
Schulte further teaches region of effectiveness (Schulte: Paragraph [00117] “For Player B, the highest added impact is in the third period, with even score and manpower, after his team has managed a pass in region 4. FIG. 10B compares Player B's region distribution for Receptions with those of a random player from his cluster. In the specified game context, a Reception has the most scoring impact in the left-wing offensive region 1. For this game context, 37.5% of Player B's Receptions occur in this high-impact region” Determine region of effectiveness is taught as the left-wing offensive region 1. For this game context, 37.5% of Player B's Receptions occur in this high-impact region.)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Potkonjak and Coza with the high impact regions of players in a game in order to identify where players of a game are the most effective thereby, explaining the specific observations that led to the rating and pinpoints where a player's effectiveness deviates from comparable players (Schulte: Paragraph [0099] “This breakdown makes the ranking interpretable because it explains the specific observations that led to the rating and pinpoints where a player's effectiveness deviates from comparable players.”).

Regarding claim 3, Potkonjak in view of Coza and Schulte teaches the computer-implemented method of claim 1, Potkonjak further teaches wherein the training data includes a training record (Potkonjak: Paragraph [0035] “In block 207, historical records of the athlete in actual tennis matches may be considered to evaluate the second possible scenario…  the historical records of the athlete may include, without limitation, the highest moving speed of the athlete and the longest distance that the athlete successfully covered on a tennis court…game player hits the shot, the shot may be determined to reach the possible landing location (e.g., position A) on the tennis court established” The training data includes a training record identifying an effectiveness of a play is taught as considering the historical records of the athlete to evaluate a predicted outcome or that the ball will reach a certain location on the tennis court. The set of predictive factors is taught as the trajectory of ball, location or velocity. Refer to Paragraph [0017] “The estimated tennis ball flight may include any type of useful characteristics, including but not limited to scalar or vector quantities such as velocity, acceleration, angle of trajectory or ball location.” The historical records including predictors for an athlete are used to simulate or predict gameplay.).

Regarding claim 4, Potkonjak in view of Coza and Schulte teaches the computer-implemented method of claim 1, Potkonjak further teaches wherein the predictive factors include at least one selected from the group consisting of: position or orientation of a body of the participant; position of the participant on a court; the participant’s momentum; the target's speed (Potkonjak: Paragraph [0017] “The estimated tennis ball flight may include any type of useful characteristics, including but not limited to scalar or vector quantities such as velocity, acceleration, angle of trajectory or ball location.” Participant’s speed is taught as the velocity or acceleration.); the participant's trajectory (Potkonjak: Paragraph [0017] “The estimated tennis ball flight may include any type of useful characteristics, including but not limited to scalar or vector quantities such as velocity, acceleration, angle of trajectory or ball location.” The participant’s trajectory is taught as the angle of trajectory or ball location.); the participant's acceleration (Potkonjak: Paragraph [0017] “The estimated tennis ball flight may include any type of useful characteristics, including but not limited to scalar or vector quantities such as velocity, acceleration, angle of trajectory or ball location.” The participant's acceleration is taught as the acceleration of the ball.); a trajectory of a ball (Potkonjak: Paragraph [0017] “The estimated tennis ball flight may include any type of useful characteristics, including but not limited to scalar or vector quantities such as velocity, acceleration, angle of trajectory or ball location.” The balls trajectory is taught as the angle of trajectory or ball location.); and the participant's biometrics data.

Regarding claim 5, Potkonjak in view of Coza and Schulte teach the computer-implemented method of claim 1, Coza further teaches wherein the real-time …  (Coza: Paragraph [0065] “the movement of a plurality of pieces of athletic equipment used by a plurality of individuals engaged in an athletic activity (e.g., teammates or opponents in a team sport) may be monitored. In some embodiments, real-time monitoring and/or feedback may be provided, while in other embodiments post-activity feedback may be provided. In some embodiments, feedback may be provided by an athletic equipment motion monitoring system portable electronic device software application” Real-time sensor data is taught as real-time monitoring and/or feedback may be provided.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the model that simulates an actual sports game of Potkonjak with the regression analysis of the ball motion data of Coza in order to implement a method of predicting one or more variables (e.g. ball speed, ball spin rate, ball spin axis, ball launch angle, or point of impact 150) based on the fitted model, thereby quantifying the strength of the relationships between the various variables, to assess which variables may have no relationship at all (Coza: Paragraph [0249] “regression analysis can be applied to, for example, quantify the strength of the relationships between the various variables, to assess which variables may have no relationship at all, or to identify which subsets of the variables contain redundant information.”).
Schulte further teaches … region of effectiveness is a volume of effectiveness or area of effectiveness (Schulte: Paragraph [00116] “For Player A, his highest added impact is in the first period, with even score and manpower, after his team has managed a reception in region 1. Among action types, the highest added impact stems from Block. FIG. 10A compares Player A's region distribution for Blocks with those of a random player from his cluster. In the specified game context, a Block has the most scoring impact in the right-wing offensive region 3. For this game context, 50% of Player A's Blocks occur in this high-impact region, compared to only 19.6% of Blocks for a random player from his cluster.” Region of effectiveness is a volume of effectiveness or area of effectiveness is taught as a Block has the most scoring impact in the right-wing offensive region 3. For this game context, 50% of Player A's Blocks occur in this high-impact region. Player A is the primary participant and he had the most scoring impact in the right-wing offensive region 3 (i.e. a volume of effectiveness). Refer to the regions in Figure. 4.)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Potkonjak and Coza with the high impact regions of players in a game in order to identify where players of a game are the most effective thereby, explaining the specific observations that led to the rating and pinpoints where a player's effectiveness deviates from comparable players (Schulte: Paragraph [0099] “This breakdown makes the ranking interpretable because it explains the specific observations that led to the rating and pinpoints where a player's effectiveness deviates from comparable players.”).

Regarding claim 6, Potkonjak in view of Coza and Schulte teaches the computer-implemented method of claim 1, wherein the participant is an athlete of the sporting event (Potkonjak: Paragraph [0016] “the movement of the athlete” The participant is an athlete of the sporting event is taught as the movement of the athlete.) and the sporting event is tennis (Potkonjak: Paragraph [0016] “suppose the actual sports game is a tennis match” The sporting event is tennis is taught as the actual sports game is a tennis match.).

Regarding claim 9, Potkonjak in view of Coza and Schulte teaches the computer-implemented method of claim 1, Potkonjak further teaches wherein the participant is primary target (Potkonjak: Paragraph [0017] “may be for the cyber-physical game player to correctly predict what is going to happen in the actual sports game based on the one or more events that have already occurred. For example, after the athlete serves in the actual tennis match, the cyber-physical game player may be presented with the objective of properly guessing how many additional shots would be played between the athlete and his or her opponent” The participant is primary participant is taught as the main athlete), the method further comprising … for a secondary participant based on predictive factors (Potkonjak: Paragraph [0017] “The estimated tennis ball flight may include any type of useful characteristics, including but not limited to scalar or vector quantities such as velocity, acceleration, angle of trajectory or ball location.” A secondary participant based on predictive factors is taught as the velocity or acceleration of the ball after the opponent hits it.) associated with the secondary participant (Potkonjak: Paragraph [0017] “may be for the cyber-physical game player to correctly predict what is going to happen in the actual sports game based on the one or more events that have already occurred. For example, after the athlete serves in the actual tennis match, the cyber-physical game player may be presented with the objective of properly guessing how many additional shots would be played between the athlete and his or her opponent” The opponent is taught as the secondary participant. ).
Coza further teaches …determining an action for the primary target to minimize… effectiveness (Coza: Paragraph [0319] “In addition, in some embodiments, a desired strike zone 140 and/or point of impact 150 corresponding the preferred strike zone 140 and/or point of impact 150 based on the general soccer ball 106 kick striking tips previously provided may also be displayed.” Determining an action for the primary target to minimize effectiveness is taught as the athlete kicking the ball in the strike zone where the kick is adjusted to make it more difficult for the opponent to block.)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the model that simulates an actual sports game of Potkonjak with the regression analysis of the ball motion data of Coza in order to implement a method of predicting one or more variables (e.g. ball speed, ball spin rate, ball spin axis, ball launch angle, or point of impact 150) based on the fitted model, thereby quantifying the strength of the relationships between the various variables, to assess which variables may have no relationship at all (Coza: Paragraph [0249] “regression analysis can be applied to, for example, quantify the strength of the relationships between the various variables, to assess which variables may have no relationship at all, or to identify which subsets of the variables contain redundant information.”).
Schulte explicitly discloses a region of effectiveness (Schulte: Paragraph [00116] “For Player A, his highest added impact is in the first period, with even score and manpower, after his team has managed a reception in region 1. Among action types, the highest added impact stems from Block. FIG. 10A compares Player A's region distribution for Blocks with those of a random player from his cluster. In the specified game context, a Block has the most scoring impact in the right-wing offensive region 3. For this game context, 50% of Player A's Blocks occur in this high-impact region, compared to only 19.6% of Blocks for a random player from his cluster.” Determine a region of effectiveness is taught as a Block has the most scoring impact in the right-wing offensive region 3. For this game context, 50% of Player A's Blocks occur in this high-impact region. Player A is the primary participant and he had the most scoring impact in the right-wing offensive region 3 (i.e. a volume of effectiveness).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Potkonjak and Coza with the high impact regions of players in a game in order to identify where players of a game are the most effective thereby, explaining the specific observations that led to the rating and pinpoints where a player's effectiveness deviates from comparable players (Schulte: Paragraph [0099] “This breakdown makes the ranking interpretable because it explains the specific observations that led to the rating and pinpoints where a player's effectiveness deviates from comparable players.”).

Regarding claim 10, Potkonjak in view of Coza and Schulte teaches the computer-implemented method of claim 1, Coza further teaches wherein a service provider at least one of creates, maintains, deploys and supports the computing device (Coza: Paragraph [0124] “Cloud computing may include the delivery of computing as a service rather than a product, whereby shared resources, software, and information are provided to computers and other devices as a utility over a network (typically the Internet). Cloud computing may entrust services (typically centralized) with an individual's 10 data, software and computation on a published application programming interface over a network. End users may access cloud-based applications through a web browser or a light weight desktop or mobile app while the business software and data are stored on servers at a remote location. Cloud application providers often strive to give the same or better service and performance than if the software programs were installed locally on end-user computers.” A service provider at least one of creates, maintains, deploys and supports the computing device is taught as the cloud application providers which deliver the service/product over a network. Potkonjak also further reads on the steps listed refer to Paragraph [0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the model that simulates an actual sports game of Potkonjak with the method of cloud computing of Coza in order to implement cloud computing in the delivery of computing as a service rather than a product, thereby allowing cloud application providers to give better service and performance than if the software programs were installed locally on end-user computers (Coza: Paragraph [0124] “Cloud application providers often strive to give the same or better service and performance than if the software programs were installed locally on end-user computers.”).

Regarding claim 12, Potkonjak in view of Coza and Schulte teaches the computer-implemented method of claim 1, Coza further teaches wherein the computing device includes software provided as a service in a cloud environment (Coza: Paragraph [0124] “Embodiments of the present invention may involve the use of so-called “cloud computing.” Cloud computing may include the delivery of computing as a service rather than a product, whereby shared resources, software, and information are provided to computers and other devices as a utility over a network (typically the Internet).” The computing device includes software provided as a service in a cloud environment is taught as the present invention may involve the use of so-called “cloud computing.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the model that simulates an actual sports game of Potkonjak with the method of cloud computing of Coza in order to implement cloud computing in the delivery of computing as a service rather than a product, thereby allowing cloud application providers to give better service and performance than if the software programs were installed locally on end-user computers (Coza: Paragraph [0124] “Cloud application providers often strive to give the same or better service and performance than if the software programs were installed locally on end-user computers.”).

Regarding claim 13, Potkonjak in view of Coza and Schulte teaches the computer-implemented method of claim 1, Potkonjak further teaches further comprising deploying a system comprising providing a computer infrastructure operable to perform the monitoring the determining the predictive factors (Potkonjak: Paragraph [0017] “the computing device 109 may, for example, be configured to estimate the flight of the tennis ball after the tennis ball is struck by the athlete in the actual tennis match.” Providing a computer infrastructure operable to perform the monitoring the determining the predictive factors is taught as the computing device which is configured to estimate the flight of the tennis ball after its struck based on the collect data from the sensors.),…
Coza further teaches the determining the real-time (Coza: Paragraph [0065] “the movement of a plurality of pieces of athletic equipment used by a plurality of individuals engaged in an athletic activity (e.g., teammates or opponents in a team sport) may be monitored. In some embodiments, real-time monitoring and/or feedback may be provided, while in other embodiments post-activity feedback may be provided. In some embodiments, feedback may be provided by an athletic equipment motion monitoring system portable electronic device software application” Real-time sensor data is taught as real-time monitoring and/or feedback may be provided.) …, and the outputting the real-time … (Coza: Paragraph [0305] “provided by the kick it module that provides a visual display to the individual 10 giving them feedback about the motion characteristics of the soccer ball 106 during their kick, including video feedback.” [0065] “the movement of a plurality of pieces of athletic equipment used by a plurality of individuals engaged in an athletic activity (e.g., teammates or opponents in a team sport) may be monitored. In some embodiments, real-time monitoring and/or feedback may be provided, while in other embodiments post-activity feedback may be provided. In some embodiments, feedback may be provided by an athletic equipment motion monitoring system portable electronic device software application” Outputting the real-time display is taught as a visual display giving feedback about the motion characteristics of the soccer ball. The display can be used to describe the path of the ball (i.e. trajectory).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the model that simulates an actual sports game of Potkonjak with the regression analysis of the ball motion data of Coza in order to implement a method of predicting one or more variables (e.g. ball speed, ball spin rate, ball spin axis, ball launch angle, or point of impact 150) based on the fitted model, thereby quantifying the strength of the relationships between the various variables, to assess which variables may have no relationship at all (Coza: Paragraph [0249] “regression analysis can be applied to, for example, quantify the strength of the relationships between the various variables, to assess which variables may have no relationship at all, or to identify which subsets of the variables contain redundant information.”).
Schulte further teaches … region of effectiveness… region of effectiveness (Schulte: Paragraph [00116] “For Player A, his highest added impact is in the first period, with even score and manpower, after his team has managed a reception in region 1. Among action types, the highest added impact stems from Block. FIG. 10A compares Player A's region distribution for Blocks with those of a random player from his cluster. In the specified game context, a Block has the most scoring impact in the right-wing offensive region 3. For this game context, 50% of Player A's Blocks occur in this high-impact region, compared to only 19.6% of Blocks for a random player from his cluster.” Determine a region of effectiveness is taught as a Block has the most scoring impact in the right-wing offensive region 3. For this game context, 50% of Player A's Blocks occur in this high-impact region. Player A is the primary participant and he had the most scoring impact in the right-wing offensive region 3 (i.e. a volume of effectiveness).)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Potkonjak and Coza with the high impact regions of players in a game in order to identify where players of a game are the most effective thereby, explaining the specific observations that led to the rating and pinpoints where a player's effectiveness deviates from comparable players (Schulte: Paragraph [0099] “This breakdown makes the ranking interpretable because it explains the specific observations that led to the rating and pinpoints where a player's effectiveness deviates from comparable players.”).

Regarding claim 14, Potkonjak teaches a computer program product for … to determine and display (Potkonjak: Paragraph [0039] “a computer program product 400 for modeling an actual sports game” A computer program product for is taught as a computer program product. Displaying is taught as Modeling. ) …, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to (Potkonjak: Paragraph [0039] “Computer program product 400 may include one or more sets of executable instructions 402 for executing the method described above and illustrated in FIG. 2. Computer program product 400 may be transmitted in a signal bearing medium 404 or another similar communication medium 406. Computer program product 400 may also be recorded in a computer readable medium 408 or another similar recordable medium 410.” The computer program product comprising a computer readable storage medium having program instructions is taught as computer program product 400 may include one or more sets of executable instructions. Program instructions executable by a computing device to cause the computing device is taught as the processor for executing.): monitor sensor data during gameplay of a sporting event (Potkonjak: Paragraph [0016] “The first sensor 101 may be placed on a tennis racquet of an athlete in the tennis match to collect the first set of data associated one or more events of the match” Sensor data during gameplay of a sporting event is taught as sensor on a tennis racquet of an athlete in the tennis match to collect the first set of data.); determine an effectiveness of a play made by the athlete (Potkonjak: Paragraph [0035] “In block 207, historical records of the athlete in actual tennis matches may be considered to evaluate the second possible scenario…  the historical records of the athlete may include, without limitation, the highest moving speed of the athlete and the longest distance that the athlete successfully covered on a tennis court…game player hits the shot, the shot may be determined to reach the possible landing location (e.g., position A) on the tennis court established” Determine an effectiveness of a play made by the athlete is taught as considering the historical records of the athlete to evaluate a predicted outcome or that the ball will reach a certain location on the tennis court after being hit by an athlete. The set of predictive factors is taught as the trajectory of ball, location or velocity. Refer to Paragraph [0017] “The estimated tennis 
ball flight may include any type of useful characteristics, including but not limited to scalar or vector quantities such as velocity, acceleration, angle of trajectory or ball location.”.); determine a dataset of predictive factors associated with the athlete based on the monitoring the sensor data (Potkonjak: Paragraph [0017] “The estimated tennis ball flights may then be utilized as one of the inputs to the cyber-physical game. Based on the processed first set of data (e.g., the estimated ball flight), the computing device 109 may be further configured to generate one or more objectives for the cyber-physical game. In some implementations, one example objective of the cyber-physical game may be for the cyber-physical game player to correctly predict what is going to happen in the actual sports game based on the one or more events that have already occurred.” Predictive factors associated with the athlete based on the monitoring the sensor data is taught as sensor to collect the first set of data which is then used to predict what is going to happen in the actual sports game.); generate and store a training data record that associates the effectiveness of the play with the dataset of predictive factors (Potkonjak: Paragraph [0035] “In block 207, historical records of the athlete in actual tennis matches may be considered to evaluate the second possible scenario…  the historical records of the athlete may include, without limitation, the highest moving speed of the athlete and the longest distance that the athlete successfully covered on a tennis court…game player hits the shot, the shot may be determined to reach the possible landing location (e.g., position A) on the tennis court established” Generate and store a training data record that associates the effectiveness of the play with the dataset of predictive factors is taught as considering the historical records of the athlete to evaluate a predicted outcome or that the ball will reach a certain location on the tennis court. The historical records of the athlete can indicate the speed or distance covered. ); determine a dataset of…based on the monitoring the sensor data (Potkonjak: Paragraph [0013] “The first sensor 101 may be configured to collect a first set of data associated with one or more events from the actual sports game as the actual sports game is being played” Determine a dataset of…based on the monitoring the sensor data is taught as the sensor collecting a set of data as the game is being played [i.e. real time]) ; …predictive factors (Potkonjak: Paragraph [0017] “The estimated tennis ball flight may include any type of useful characteristics, including but not limited to scalar or vector quantities such as velocity, acceleration, angle of trajectory or ball location.” Predictive factors are taught as the angle of trajectory or ball location.) and the generating the training data record (Potkonjak: Paragraph [0035] “In block 207, historical records of the athlete in actual tennis matches may be considered to evaluate the second possible scenario” Generating the training data record is taught as the records of the athlete in actual tennis matches.); and …
Potkonjak does not explicitly disclose training a machine learning system … a real-time volume of effectiveness surrounding an athlete… real-time predictive factors… determine the real-time volume of effectiveness surrounding the athlete based on the dataset of real-time… output a visual display of the real-time volume of effectiveness around the athlete.
Coza further teaches… a real-time (Coza: Paragraph [0227] “representations of activity metrics in real time, representations of past activity metrics,” The real-time region of effectiveness surrounding the athlete is taught as the sensors which monitor the motion of the ball and the location of where the sport ball lands during the athletic activity. The activity metrics are calculated in real time. Refer to [0344] “zone where a goal could be successfully kicked into the net” The region of effectiveness may be interpreted as any the zone where a goal could be successfully kicked into the net.)… real-time predictive factors (Coza: Paragraph [0003] “monitoring devices that are capable of recording information about an individual's performance during an athletic activity using sensors, and in some cases providing feedback about the individual's performance. Some portable athletic monitoring devices employ sensors attached to a piece of athletic equipment. Such sensors may be capable of measuring various parameters associated with the individual's physical activity, such as motion parameters.” [0227] “representations of activity metrics in real time, representations of past activity metrics,” Real-time predictive factors are taught as the feedback about the individuals performance which are collected in real-time.)…determine the real-time… based on the dataset of real-time (Coza: Paragraph [0007] “use in monitoring the motion of a sport ball that has been impacted by an individual during the course of an athletic activity, that, when executed by one or more processors of a portable electronic device, is capable of causing the portable electronic device to wirelessly receive motion data from the sport ball, and determine a point of impact based on the motion data, wherein the point of impact includes the location on a surface of the sport ball where the impact occurred.” [0227] “representations of activity metrics in real time, representations of past activity metrics,” Determine the real-time …based on the dataset of real-time is taught as the sensors which monitor the motion of the ball and the location of where the sport ball lands during the athletic activity. The activity metrics are calculated in real time.)…output a visual display of the real-time…(Coza: Paragraph [0149] “an output is provided that conveys the activity metric to the individual 10, a coach, a teammate, a spectator, or any other interested person. In one embodiment, the output may be an audible, visual, and/or haptic output.” Output a visual display of the real-time is taught as an output is provided that conveys the activity metric which can be visual [i.e. displaying])… around the athlete (Coza: Paragraph [0227] “representations of activity metrics in real time, representations of past activity metrics,” The real-time region of effectiveness for the target is taught as the sensors which monitor the motion of the ball and the location of where the sport ball lands during the athletic activity. The activity metrics are calculated in real time. Refer to [0344] “zone where a goal could be successfully kicked into the net” Effectiveness around the athlete is taught as the zone where a goal could be successfully kicked.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the model that simulates an actual sports game of Potkonjak with the regression analysis of the ball motion data of Coza in order to implement a method of predicting one or more variables (e.g. ball speed, ball spin rate, ball spin axis, ball launch angle, or point of impact 150) based on the fitted model, thereby quantifying the strength of the relationships between the various variables, to assess which variables may have no relationship at all (Coza: Paragraph [0249] “regression analysis can be applied to, for example, quantify the strength of the relationships between the various variables, to assess which variables may have no relationship at all, or to identify which subsets of the variables contain redundant information.”).
Schulte further teaches … training a machine learning system (Schulte: Paragraph [0038] “using machine learning techniques” Training a machine learning system is taught as using machine learning techniques.) …volume of effectiveness surrounding the athlete… volume of effectiveness surrounding the athlete… volume of effectiveness (Schulte: Paragraph [00116] “For Player A, his highest added impact is in the first period, with even score and manpower, after his team has managed a reception in region 1. Among action types, the highest added impact stems from Block. FIG. 10A compares Player A's region distribution for Blocks with those of a random player from his cluster. In the specified game context, a Block has the most scoring impact in the right-wing offensive region 3. For this game context, 50% of Player A's Blocks occur in this high-impact region, compared to only 19.6% of Blocks for a random player from his cluster.” A volume of effectiveness surrounding the athlete is taught as a Block has the most scoring impact in the right-wing offensive region 3. For this game context, 50% of Player A's Blocks occur in this high-impact region. Player A is the primary participant and he had the most scoring impact in the right-wing offensive region 3 (i.e. a volume of effectiveness). Refer to the regions in Figure. 4.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Potkonjak and Coza with the high impact regions of players in a game in order to identify where players of a game are the most effective thereby, explaining the specific observations that led to the rating and pinpoints where a player's effectiveness deviates from comparable players (Schulte: Paragraph [0099] “This breakdown makes the ranking interpretable because it explains the specific observations that led to the rating and pinpoints where a player's effectiveness deviates from comparable players.”).

Regarding claim 18, Potkonjak in view of Coza and Schulte teaches the computer program product of claim 14, Potkonjak further teaches wherein the dataset of predictive factors (Potkonjak: Paragraph [0017] “The estimated tennis ball flight may include any type of useful characteristics, including but not limited to scalar or vector quantities such as velocity, acceleration, angle of trajectory or ball location.” Athlete’s speed is taught as the velocity or acceleration.); the athlete's trajectory (Potkonjak: Paragraph [0017] “The estimated tennis ball flight may include any type of useful characteristics, including but not limited to scalar or vector quantities such as velocity, acceleration, angle of trajectory or ball location.” The athlete’s trajectory is taught as the angle of trajectory or ball location.); the athlete's acceleration (Potkonjak: Paragraph [0017] “The estimated tennis ball flight may include any type of useful characteristics, including but not limited to scalar or vector quantities such as velocity, acceleration, angle of trajectory or ball location.” The athlete's acceleration is taught as the acceleration of the ball.); a trajectory of a ball (Potkonjak: Paragraph [0017] “The estimated tennis ball flight may include any type of useful characteristics, including but not limited to scalar or vector quantities such as velocity, acceleration, angle of trajectory or ball location.” The balls trajectory is taught as the angle of trajectory or ball location.); and the athlete's biometrics data.

Regarding claim 19, (Currently Amended) A system comprising: a processor, a computer readable memory and a computer readable storage medium associated with a computing device (Potkonjak: Paragraph [0039] “Computer program product 400 may include one or more sets of executable instructions 402 for executing the method described above and illustrated in FIG. 2. Computer program product 400 may be transmitted in a signal bearing medium 404 or another similar communication medium 406. Computer program product 400 may also be recorded in a computer readable medium 408 or another similar recordable medium 410.” The computer program product comprising a computer readable storage medium having program instructions is taught as computer program product 400 may include one or more sets of executable instructions. Program instructions executable by a computing device to cause the computing device is taught as the processor for executing.); 6244-402395Appl. No. 16/021,799P201803425US01program instructions to monitor sensor data during gameplay of a sporting event (Potkonjak: Paragraph [0016] “The first sensor 101 may be placed on a tennis racquet of an athlete in the tennis match to collect the first set of data associated one or more events of the match” Sensor data during gameplay of a sporting event is taught as sensor on a tennis racquet of an athlete in the tennis match to collect the first set of data.); program instructions to … based on the monitoring the sensor data and a first set of predictive factors associated with the primary participant (Potkonjak: Paragraph [0035] “In block 207, historical records of the athlete in actual tennis matches may be considered to evaluate the second possible scenario…  the historical records of the athlete may include, without limitation, the highest moving speed of the athlete and the longest distance that the athlete successfully covered on a tennis court…game player hits the shot, the shot may be determined to reach the possible landing location (e.g., position A) on the tennis court established” for a primary target based on the monitoring the sensor data and a first set of predictive factors associated with the primary target is taught as considering the historical records of the athlete[i.e. primary target] to evaluate a predicted outcome or that the ball will reach a certain location on the tennis court after being hit by an athlete. The set of predictive factors is taught as the trajectory of ball, location or velocity. Refer to Paragraph [0017] “The estimated tennis ball flight may include any type of useful characteristics, including but not limited to scalar or vector quantities such as velocity, acceleration, angle of trajectory or ball location.” The predictive factors associated with the primary target is taught as the tennis ball flight trajectory.), …program instructions to… based on the monitoring the sensor data and a second set of predictive factors associated with the secondary participant (Potkonjak: Paragraph [0017] “may be for the cyber-physical game player to correctly predict what is going to happen in the actual sports game based on the one or more events that have already occurred. For example, after the athlete serves in the actual tennis match, the cyber-physical game player may be presented with the objective of properly guessing how many additional shots would be played between the athlete and his or her opponent” The opponent is taught as the secondary target. The program instructions to determine a … of effectiveness for a secondary target based on the monitoring the sensor data and a second set of predictive factors associated with the secondary target is taught as the sensor data collected for the athlete and his or her opponent which is used to make the determination.), … wherein the program instructions are stored on the computer readable storage medium for execution by the processor via the computer readable memory (Potkonjak: Paragraph [0039] “Computer program product 400 may include one or more sets of executable instructions 402 for executing the method described above and illustrated in FIG. 2. Computer program product 400 may be transmitted in a signal bearing medium 404 or another similar communication medium 406. Computer program product 400 may also be recorded in a computer readable medium 408 or another similar recordable medium 410.” The computer program product comprising a computer readable storage medium having program instructions is taught as computer program product may include one or more sets of executable instructions. Program instructions executable by a computing device to cause the computing device is taught as the processor for executing.).
Potkonjak does not explicitly disclose … determine a volume of effectiveness for a primary participant in the sporting event… wherein the volume of effectiveness for the primary participant represents a volume surrounding the primary participant in which the primary participant is considered to be effective;… determine a volume of effectiveness for a secondary participant in the sporting event… wherein the volume of effectiveness for the secondary participant represents a volume surrounding the secondary participant in which the secondary participant is considered to be effective;…program instructions to determine a third set of predictive factors associated with the secondary participant that minimize the volume of effectiveness for the secondary participant; program instructions to determine one or more suggested actions for the primary participant to introduce the third set of predictive factors and minimize the volume of effectiveness for the secondary participant; and program instructions to visually display the volume of effectiveness surrounding the primary participant, the volume of effectiveness for the secondary participant, and the suggested actions,
Coza further teaches program instructions to determine a third set of predictive factors associated with the secondary participant that minimize the volume of effectiveness for the secondary participant (Coza: Paragraph [0319] “In addition, in some embodiments, a desired strike zone 140 and/or point of impact 150 corresponding the preferred strike zone 140 and/or point of impact 150 based on the general soccer ball 106 kick striking tips previously provided may also be displayed.” Determine a third set of predictive factors associated with the secondary target that minimize the … of effectiveness for the secondary target is taught as the athlete kicking the ball in the strike zone where the kick is adjusted to make it more difficult for the opponent to block. This minimizes the effectiveness for the opponent based on the sensor data.); program instructions to determine one or more suggested actions for the primary participant to introduce the third set of predictive factors and minimize … for the secondary participant (Coza: Paragraph [0319] “In addition, in some embodiments, a desired strike zone 140 and/or point of impact 150 corresponding the preferred strike zone 140 and/or point of impact 150 based on the general soccer ball 106 kick striking tips previously provided may also be displayed.” [0346] “GUIs displayed to provide feedback to the individual 10… FIG. 42 is an exemplary GUI window that may be provided showing a visual display to the individual 10 giving them feedback about their control of bend (i.e. spin) characteristics of the soccer ball 106 during their kicks.” [0320] ““your kick is a bit low and to the right of the strike zone, you should adjust your kick to strike closer to the center of the ball”.” The suggested actions using natural language generation is taught as GUI window that may be provided showing a visual display to the individual 10 giving them feedback about their control of bend (i.e. spin) characteristics of the soccer ball.) This minimizes the opportunity for the opponent to be effective); and program instructions to …, and the suggested actions (Coza:[0346] “GUIs displayed to provide feedback to the individual 10… FIG. 42 is an exemplary GUI window that may be provided showing a visual display to the individual 10 giving them feedback about their control of bend (i.e. spin) characteristics of the soccer ball 106 during their kicks.” [0320] ““your kick is a bit low and to the right of the strike zone, you should adjust your kick to strike closer to the center of the ball”.” Display the suggested actions is taught as GUI window that may be provided showing a visual display to the individual giving them feedback about their control of bend (i.e. spin) characteristics of the soccer ball. “your kick is a bit low and to the right of the strike zone, you should adjust your kick to strike closer to the center of the ball” is taught as the suggested action.),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the model that simulates an actual sports game of Potkonjak with the regression analysis of the ball motion data of Coza in order to implement a method of predicting one or more variables (e.g. ball speed, ball spin rate, ball spin axis, ball launch angle, or point of impact 150) based on the fitted model, thereby quantifying the strength of the relationships between the various variables, to assess which variables may have no relationship at all (Coza: Paragraph [0249] “regression analysis can be applied to, for example, quantify the strength of the relationships between the various variables, to assess which variables may have no relationship at all, or to identify which subsets of the variables contain redundant information.”).
Potkonjak in view of Coza do not explicitly disclose determine a volume of effectiveness for a primary participant in the sporting event… wherein the volume of effectiveness for the primary participant represents a volume surrounding the primary participant in which the primary participant is considered to be effective;… determine a volume of effectiveness for a secondary participant in the sporting event… wherein the volume of effectiveness for the secondary participant represents a volume surrounding the secondary participant in which the secondary participant is considered to be effective;… visually display the volume of effectiveness surrounding the primary participant, the volume of effectiveness for the secondary participant…
(Schulte: Paragraph [00116] “For Player A, his highest added impact is in the first period, with even score and manpower, after his team has managed a reception in region 1. Among action types, the highest added impact stems from Block. FIG. 10A compares Player A's region distribution for Blocks with those of a random player from his cluster. In the specified game context, a Block has the most scoring impact in the right-wing offensive region 3. For this game context, 50% of Player A's Blocks occur in this high-impact region, compared to only 19.6% of Blocks for a random player from his cluster.” Determine a volume of effectiveness for a primary participant in the sporting event is taught as a Block has the most scoring impact in the right-wing offensive region 3. For this game context, 50% of Player A's Blocks occur in this high-impact region. Player A is the primary participant and he had the most scoring impact in the right-wing offensive region 3 (i.e. a volume of effectiveness).)… wherein the volume of effectiveness for the primary participant represents a volume surrounding the primary participant in which the primary participant is considered to be effective (Schulte: Paragraph [00116] “For Player A, his highest added impact is in the first period, with even score and manpower, after his team has managed a reception in region 1. Among action types, the highest added impact stems from Block. FIG. 10A compares Player A's region distribution for Blocks with those of a random player from his cluster. In the specified game context, a Block has the most scoring impact in the right-wing offensive region 3. For this game context, 50% of Player A's Blocks occur in this high-impact region, compared to only 19.6% of Blocks for a random player from his cluster.” A volume surrounding the primary participant in which the primary participant is considered to be effective is taught as a Block has the most scoring impact in the right-wing offensive region 3. For this game context, 50% of Player A's Blocks occur in this high-impact region. Player A is the primary participant and he had the most scoring impact in the right-wing offensive region 3 (i.e. a volume of effectiveness). Refer to the regions in Figure. 4.);… determine a volume of effectiveness for a secondary participant in the sporting event (Schulte: Paragraph [00117] “For Player B, the highest added impact is in the third period, with even score and manpower, after his team has managed a pass in region 4. FIG. 10B compares Player B's region distribution for Receptions with those of a random player from his cluster. In the specified game context, a Reception has the most scoring impact in the left-wing offensive region 1. For this game context, 37.5% of Player B's Receptions occur in this high-impact region” Determine a volume of effectiveness for a secondary participant in the sporting event is taught as the left-wing offensive region 1. For this game context, 37.5% of Player B's Receptions occur in this high-impact region.)… wherein the volume of effectiveness for the secondary participant represents a volume surrounding the secondary participant in which the secondary participant is considered to be effective (Schulte: Paragraph [00117] “For Player B, the highest added impact is in the third period, with even score and manpower, after his team has managed a pass in region 4. FIG. 10B compares Player B's region distribution for Receptions with those of a random player from his cluster. In the specified game context, a Reception has the most scoring impact in the left-wing offensive region 1. For this game context, 37.5% of Player B's Receptions occur in this high-impact region” A volume surrounding the secondary participant in which the secondary participant is considered to be effective is taught as the left-wing offensive region 1. For this game context, 37.5% of Player B's Receptions occur in this high-impact region.);… visually display (Schulte: Paragraph [0040] “enable a computing system 4 to model game play and game events using a game model 10, in order to generate quantitative data outputs and/or to display such data outputs.” Visually display is taught as display such data output.) the volume of effectiveness surrounding the primary participant (Schulte: Paragraph [00116] “For Player A, his highest added impact is in the first period, with even score and manpower, after his team has managed a reception in region 1. Among action types, the highest added impact stems from Block. FIG. 10A compares Player A's region distribution for Blocks with those of a random player from his cluster. In the specified game context, a Block has the most scoring impact in the right-wing offensive region 3. For this game context, 50% of Player A's Blocks occur in this high-impact region, compared to only 19.6% of Blocks for a random player from his cluster.” A volume surrounding the primary participant in which the primary participant is considered to be effective is taught as a Block has the most scoring impact in the right-wing offensive region 3. For this game context, 50% of Player A's Blocks occur in this high-impact region. Player A is the primary participant and he had the most scoring impact in the right-wing offensive region 3 (i.e. a volume of effectiveness). Refer to the regions in Figure. 4.), the volume of effectiveness for the secondary participant (Schulte: Paragraph [00117] “For Player B, the highest added impact is in the third period, with even score and manpower, after his team has managed a pass in region 4. FIG. 10B compares Player B's region distribution for Receptions with those of a random player from his cluster. In the specified game context, a Reception has the most scoring impact in the left-wing offensive region 1. For this game context, 37.5% of Player B's Receptions occur in this high-impact region” A volume surrounding the secondary participant in which the secondary participant is considered to be effective is taught as the left-wing offensive region 1. For this game context, 37.5% of Player B's Receptions occur in this high-impact region.)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Potkonjak and Coza with the high impact regions of players in a game in order to identify where players of a game are the most effective thereby, explaining the specific observations that led to the rating and pinpoints where a player's effectiveness deviates from comparable players (Coza: Paragraph [0099] “explains the specific observations that led to the rating and pinpoints where a player's effectiveness deviates from comparable players.”).

Regarding claim 20, Potkonjak in view of Coza and Schulte teaches the system of claim 19, further comprising: Coza further teaches program instructions to determine and display a narrative describing (Coza: Paragraph [0346] “GUIs displayed to provide feedback to the individual 10 for the free kick challenge may be similar to those previously described with respect to FIGS. 25-28 and 33. In addition, when the individual 10 is engaged in a free kick challenge, FIG. 42 is an exemplary GUI window that may be provided showing a visual display to the individual 10 giving them feedback about their control of bend (i.e. spin) characteristics of the soccer ball 106 during their kicks.” Program instructions to determine and display a narrative describing is taught as gui to provide feedback to an athlete.)…, or the suggested actions using natural language generation (Coza: Paragraph [0346] “GUIs displayed to provide feedback to the individual 10… FIG. 42 is an exemplary GUI window that may be provided showing a visual display to the individual 10 giving them feedback about their control of bend (i.e. spin) characteristics of the soccer ball 106 during their kicks.” [0320] ““your kick is a bit low and to the right of the strike zone, you should adjust your kick to strike closer to the center of the ball”.” The suggested actions using natural language generation is taught as GUI window that may be provided showing a visual display to the individual 10 giving them feedback about their control of bend (i.e. spin) characteristics of the soccer ball.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the model that simulates an actual sports game of Potkonjak with the regression analysis of the ball motion data of Coza in order to implement a method of predicting one or more variables (e.g. ball speed, ball spin rate, ball spin axis, ball launch angle, or point of impact 150) based on the fitted model, thereby quantifying the strength of the relationships between the various variables, to assess which variables may have no relationship at all (Coza: Paragraph [0249] “regression analysis can be applied to, for example, quantify the strength of the relationships between the various variables, to assess which variables may have no relationship at all, or to identify which subsets of the variables contain redundant information.”).
Schulte further teaches volume of effectiveness for the primary participant (Schulte: Paragraph [00116] “For Player A, his highest added impact is in the first period, with even score and manpower, after his team has managed a reception in region 1. Among action types, the highest added impact stems from Block. FIG. 10A compares Player A's region distribution for Blocks with those of a random player from his cluster. In the specified game context, a Block has the most scoring impact in the right-wing offensive region 3. For this game context, 50% of Player A's Blocks occur in this high-impact region, compared to only 19.6% of Blocks for a random player from his cluster.” Determine a volume of effectiveness for a primary participant is taught as a Block has the most scoring impact in the right-wing offensive region 3. For this game context, 50% of Player A's Blocks occur in this high-impact region. Player A is the primary participant and he had the most scoring impact in the right-wing offensive region 3 (i.e. a volume of effectiveness).), volume of effectiveness for the secondary participant (Schulte: Paragraph [00117] “For Player B, the highest added impact is in the third period, with even score and manpower, after his team has managed a pass in region 4. FIG. 10B compares Player B's region distribution for Receptions with those of a random player from his cluster. In the specified game context, a Reception has the most scoring impact in the left-wing offensive region 1. For this game context, 37.5% of Player B's Receptions occur in this high-impact region” A volume surrounding the secondary participant in which the secondary participant is considered to be effective is taught as the left-wing offensive region 1. For this game context, 37.5% of Player B's Receptions occur in this high-impact region.)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Potkonjak and Coza with the high impact regions of players in a game in order to identify where players of a game are the most effective thereby, explaining the specific observations that led to the rating and pinpoints where a player's effectiveness deviates from comparable players (Coza: Paragraph [0099] “explains the specific observations that led to the rating and pinpoints where a player's effectiveness deviates from comparable players.”).

Regarding claim 21, Potkonjak in view of Coza and Schulte teaches the system of claim 19, wherein the primary participant is an athlete of the sporting event (Potkonjak: Paragraph [0016] “The first sensor 101 may be placed on a tennis racquet of an athlete in the tennis match to collect the first set of data associated one or more events of the match” The primary participant is an athlete of the sporting event is taught as the athlete in the tennis match in which the sensor data is being collected), the secondary participant is an opponent athlete (Potkonjak: Paragraph [0016] “objective of properly guessing how many additional shots would be played between the athlete and his or her opponent.” The secondary participant is an opponent athlete is taught as the shots played between the athlete and his opponent.), and the sporting event is tennis (Potkonjak: Paragraph [0016] “suppose the actual sports game is a tennis match” Sporting event is tennis is taught as actual sports game is a tennis match.).

Regarding claim 22, A computer-implemented method comprising: generating, by a computing device (Potkonjak: Paragraph [0014] “ the computing device” A computing device is taught as the computing device.), a plurality of training data records for a participant of a sporting event (Potkonjak: Paragraph [0035] “In block 207, historical records of the athlete in actual tennis matches” A plurality of training data records for a participant of a sporting event is taught as historical records of the athlete in actual tennis matches.), wherein the training data records each identify … a play made by the participant (Potkonjak: Paragraph [0035] “In block 207, historical records of the athlete in actual tennis matches may be considered to evaluate the second possible scenario…  the historical records of the athlete may include, without limitation, the highest moving speed of the athlete and the longest distance that the athlete successfully covered on a tennis court…game player hits the shot, the shot may be determined to reach the possible landing location (e.g., position A) on the tennis court established” A plurality of training data records for a participant of a sporting event, wherein the training data records each identify a play made by the participant is taught as considering the historical records of the athlete to evaluate a predicted outcome or that the ball will reach a certain location on the tennis court after being hit by an athlete. The set of predictive factors is taught as the trajectory of ball, location or velocity. Refer to Paragraph [0017] “The estimated tennis ball flight may include any type of useful characteristics, including but not limited to scalar or vector quantities such as velocity, acceleration, angle of trajectory or ball location.”.), and a dataset of historical predictive factors … (Potkonjak: Paragraph [0017] “The estimated tennis ball flights may then be utilized as one of the inputs to the cyber-physical game. Based on the processed first set of data (e.g., the estimated ball flight), the computing device 109 may be further configured to generate one or more objectives for the cyber-physical game. In some implementations, one example objective of the cyber-physical game may be for the cyber-physical game player to correctly predict what is going to happen in the actual sports game based on the one or more events that have already occurred.” A dataset of historical predictive factors associated with each measure of effectiveness is taught as sensor to collect the first set of data which is then used to predict what is going to happen in the actual sports game. The sensor data is used to generate historical records of the athlete in actual tennis matches.); monitoring, by the computing device, sensor data of the sporting event in real-time (Potkonjak: Paragraph [0013] “collect a first set of data associated with one or more events from the actual sports game as the actual sports game is being played” Sensor data during gameplay of a sporting event is taught as collect a first set of data associated with one or more events from the actual sports game as the actual sports game is being played[i.e. real-time].); determining, by the computing device, datasets of real-time predictive factors for the participant (Potkonjak: Paragraph [0017] “The estimated tennis ball flight may include any type of useful characteristics, including but not limited to scalar or vector quantities such as velocity, acceleration, angle of trajectory or ball location.” Datasets of real-time predictive factors for the participant are taught as the angle of trajectory or ball location stored based on the monitored sensor data.) from the sensor data in real-time (Potkonjak: Paragraph [0013] “collect a first set of data associated with one or more events from the actual sports game as the actual sports game is being played” From the sensor data is taught as collect a first set of data associated with one or more events from the actual sports game as the actual sports game is being played[i.e. real time].); …based on the datasets of real-time predictive factors (Potkonjak: Paragraph [0017] “The estimated tennis ball flight may include any type of useful characteristics, including but not limited to scalar or vector quantities such as velocity, acceleration, angle of trajectory or ball location.” A dataset of real-time predictive factors for the target are taught as the angle of trajectory or ball location stored based on the monitored sensor data.) and the plurality of training data records (Potkonjak: Paragraph [0035] “In block 207, historical records of the athlete in actual tennis matches may be considered to evaluate the second possible scenario…  the historical records of the athlete may include, without limitation, the highest moving speed of the athlete and the longest distance that the athlete successfully covered on a tennis court…game player hits the shot, the shot may be determined to reach the possible landing location (e.g., position A) on the tennis court established” A plurality of training data records for a target of a sporting event, wherein the training data records each identify a play made by the target is taught as considering the historical records of the athlete to evaluate a predicted outcome or that the ball will reach a certain location on the tennis court after being hit by an athlete. The set of predictive factors is taught as the trajectory of ball, location or velocity. Refer to Paragraph [0017] “The estimated tennis ball flight may include any type of useful characteristics, including but not limited to scalar or vector quantities such as velocity, acceleration, angle of trajectory or ball location.”.); …
Potkonjak does not explicitly disclose …measure of effectiveness of … associated with each measure of effectiveness… dynamically determining, by the computing device, real-time volumes of effectiveness for the participant over a period of time during the sporting event… and outputting, by the computing device, the real-time volumes of effectiveness for displaying the real-time volumes of effectiveness around the participant.
Coza further teaches … dynamically determining, by the computing device, real-time (Coza: Paragraph  [0227] “representations of activity metrics in real time, representations of past activity metrics,” The real-time region of effectiveness for the target is taught as the sensors which monitor the motion of the ball and the location of where the sport ball lands during the athletic activity. The activity metrics are calculated in real time. Refer to [0344] “zone where a goal could be successfully kicked into the net” Dynamically determining, by the computing device, real-time is taught as representations of activity metrics in real time.) over a period of time during the sporting event (Coza: Paragraph [0137] “indicates the occurrence of a movement to track occurs when a threshold data value is met for a predetermined period of time.” over a period of time during the sporting event is taught as indicates the occurrence of a movement to track occurs when a threshold data value is met for a predetermined period of time.) … and outputting, by the computing device, the real-time (Coza: Paragraph [0149] “an output is provided that conveys the activity metric to the individual 10, a coach, a teammate, a spectator, or any other interested person. In one embodiment, the output may be an audible, visual, and/or haptic output.” Output the real-time display the real-time is taught as an output is provided that conveys the activity metric which can be visual [i.e. displaying]) …
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the model that simulates an actual sports game of Potkonjak with the regression analysis of the ball motion data of Coza in order to implement a method of predicting one or more variables (e.g. ball speed, ball spin rate, ball spin axis, ball launch angle, or point of impact 150) based on the fitted model, thereby quantifying the strength of the relationships between the various variables, to assess which variables may have no relationship at all (Coza: Paragraph [0249] “regression analysis can be applied to, for example, quantify the strength of the relationships between the various variables, to assess which variables may have no relationship at all, or to identify which subsets of the variables contain redundant information.”).
Potkonjak in view of Coza does not explicitly disclose measure of effectiveness of … associated with each measure of effectiveness… volumes of effectiveness for the participant… volumes of effectiveness… volumes of effectiveness around the participant
Schulte further teaches measure of effectiveness of (Schulte: Paragraph [00116] “For Player A, his highest added impact is in the first period, with even score and manpower, after his team has managed a reception in region 1. Among action types, the highest added impact stems from Block. FIG. 10A compares Player A's region distribution for Blocks with those of a random player from his cluster. In the specified game context, a Block has the most scoring impact in the right-wing offensive region 3. For this game context, 50% of Player A's Blocks occur in this high-impact region, compared to only 19.6% of Blocks for a random player from his cluster.” Determine a measure of effectiveness is taught as a Block has the most scoring impact in the right-wing offensive region 3. For this game context, 50% of Player A's Blocks occur in this high-impact region. Player A is the primary participant and he had the most scoring impact in the right-wing offensive region 3 (i.e. a measure of effectiveness).) … associated with each measure of effectiveness (Schulte: Paragraph [00116] “For Player A, his highest added impact is in the first period, with even score and manpower, after his team has managed a reception in region 1. Among action types, the highest added impact stems from Block. FIG. 10A compares Player A's region distribution for Blocks with those of a random player from his cluster. In the specified game context, a Block has the most scoring impact in the right-wing offensive region 3. For this game context, 50% of Player A's Blocks occur in this high-impact region, compared to only 19.6% of Blocks for a random player from his cluster.” Determine a measure of effectiveness is taught as a Block has the most scoring impact in the right-wing offensive region 3. For this game context, 50% of Player A's Blocks occur in this high-impact region. Player A is the primary participant and he had the most scoring impact in the right-wing offensive region 3 (i.e. a volume of effectiveness).)… volumes of effectiveness for the participant (Schulte: Paragraph [00116] “For Player A, his highest added impact is in the first period, with even score and manpower, after his team has managed a reception in region 1. Among action types, the highest added impact stems from Block. FIG. 10A compares Player A's region distribution for Blocks with those of a random player from his cluster. In the specified game context, a Block has the most scoring impact in the right-wing offensive region 3. For this game context, 50% of Player A's Blocks occur in this high-impact region, compared to only 19.6% of Blocks for a random player from his cluster.” Determine volumes of effectiveness for the participant is taught as a Block has the most scoring impact in the right-wing offensive region 3. For this game context, 50% of Player A's Blocks occur in this high-impact region. Player A is the primary participant and he had the most scoring impact in the right-wing offensive region 3 (i.e. a volume of effectiveness).)… volumes of effectiveness (Schulte: Paragraph [00116] “For Player A, his highest added impact is in the first period, with even score and manpower, after his team has managed a reception in region 1. Among action types, the highest added impact stems from Block. FIG. 10A compares Player A's region distribution for Blocks with those of a random player from his cluster. In the specified game context, a Block has the most scoring impact in the right-wing offensive region 3. For this game context, 50% of Player A's Blocks occur in this high-impact region, compared to only 19.6% of Blocks for a random player from his cluster.” Determine volumes of effectiveness for the participant is taught as a Block has the most scoring impact in the right-wing offensive region 3. For this game context, 50% of Player A's Blocks occur in this high-impact region. Player A is the primary participant and he had the most scoring impact in the right-wing offensive region 3 (i.e. a volume of effectiveness).)… volumes of effectiveness around the participant (Schulte: Paragraph [00116] “For Player A, his highest added impact is in the first period, with even score and manpower, after his team has managed a reception in region 1. Among action types, the highest added impact stems from Block. FIG. 10A compares Player A's region distribution for Blocks with those of a random player from his cluster. In the specified game context, a Block has the most scoring impact in the right-wing offensive region 3. For this game context, 50% of Player A's Blocks occur in this high-impact region, compared to only 19.6% of Blocks for a random player from his cluster.” Volumes of effectiveness around the participant is considered to be effective is taught as a Block has the most scoring impact in the right-wing offensive region 3. For this game context, 50% of Player A's Blocks occur in this high-impact region. Player A is the primary participant and he had the most scoring impact in the right-wing offensive region 3 (i.e. a volume of effectiveness). Refer to the regions in Figure. 4.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Potkonjak and Coza with the high impact regions of players in a game in order to identify where players of a game are the most effective thereby, explaining the specific observations that led to the rating and pinpoints where a player's effectiveness deviates from comparable players (Coza: Paragraph [0099] “explains the specific observations that led to the rating and pinpoints where a player's effectiveness deviates from comparable players.”).

Regarding claim 24, Potkonjak in view of Coza and Schulte teaches the computer-implemented method of claim 22, wherein each of the datasets of real-time predictive factors include at least one selected from the group consisting of: position or orientation of a body of the participant; position of the participant on a court; the participant's momentum; the participant's speed (Potkonjak: Paragraph [0017] “The estimated tennis ball flight may include any type of useful characteristics, including but not limited to scalar or vector quantities such as velocity, acceleration, angle of trajectory or ball location.” participant's speed is taught as the velocity or acceleration.); the participant's trajectory (Potkonjak: Paragraph [0017] “The estimated tennis ball flight may include any type of useful characteristics, including but not limited to scalar or vector quantities such as velocity, acceleration, angle of trajectory or ball location.” The participant's trajectory is taught as the angle of trajectory or ball location.); the participant's acceleration (Potkonjak: Paragraph [0017] “The estimated tennis ball flight may include any type of useful characteristics, including but not limited to scalar or vector quantities such as velocity, acceleration, angle of trajectory or ball location.” The participant's acceleration is taught as the acceleration of the ball.); a trajectory of a ball (Potkonjak: Paragraph [0017] “The estimated tennis ball flight may include any type of useful characteristics, including but not limited to scalar or vector quantities such as velocity, acceleration, angle of trajectory or ball location.” The balls trajectory is taught as the angle of trajectory or ball location.); and the participant's biometrics data.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potkonjak (US20110039624) in view of Coza (US20150328516), Schulte (WO2017201608) and Wolinsky (US20070130023).

Regarding claim 11, Potkonjak in view of Coza and Schulte teaches the computer-implemented method of claim 1, Potkonjak further teaches wherein the monitoring the determining the predictive factors (Potkonjak: Paragraph [0017] “The estimated tennis ball flights may then be utilized as one of the inputs to the cyber-physical game. Based on the processed first set of data (e.g., the estimated ball flight), the computing device 109 may be further configured to generate one or more objectives for the cyber-physical game. In some implementations, one example objective of the cyber-physical game may be for the cyber-physical game player to correctly predict what is going to happen in the actual sports game based on the one or more events that have already occurred.” Predictive factors associated with a target based on the monitoring the sensor data is taught as sensor to collect the first set of data which is then used to predict what is going to happen in the actual sports game. The predictive factors are taught as the ball trajectory or speed and other factors related to the athlete or ball.),…
Coza further teaches the determining the real-time …, and the outputting the real-time … are provided by (Coza: Paragraph [0305] “provided by the kick it module that provides a visual display to the individual 10 giving them feedback about the motion characteristics of the soccer ball 106 during their kick, including video feedback.” (Coza: Paragraph [0065] “the movement of a plurality of pieces of athletic equipment used by a plurality of individuals engaged in an athletic activity (e.g., teammates or opponents in a team sport) may be monitored. In some embodiments, real-time monitoring and/or feedback may be provided, while in other embodiments post-activity feedback may be provided. In some embodiments, feedback may be provided by an athletic equipment motion monitoring system portable electronic device software application” Real-time sensor data is taught as real-time monitoring and/or feedback may be provided. Outputting the real-time display is taught as a visual display giving feedback about the motion characteristics of the soccer ball. The display can be used to describe the path of the ball (i.e. trajectory).)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the model that simulates an actual sports game of Potkonjak with the regression analysis of the ball motion data of Coza in order to implement a method of predicting one or more variables (e.g. ball speed, ball spin rate, ball spin axis, ball launch angle, or point of impact 150) based on the fitted model, thereby quantifying the strength of the relationships between the various variables, to assess which variables may have no relationship at all (Coza: Paragraph [0249] “regression analysis can be applied to, for example, quantify the strength of the relationships between the various variables, to assess which variables may have no relationship at all, or to identify which subsets of the variables contain redundant information.”).
Schulte further teaches … region of effectiveness… region of effectiveness (Schulte: Paragraph [00116] “For Player A, his highest added impact is in the first period, with even score and manpower, after his team has managed a reception in region 1. Among action types, the highest added impact stems from Block. FIG. 10A compares Player A's region distribution for Blocks with those of a random player from his cluster. In the specified game context, a Block has the most scoring impact in the right-wing offensive region 3. For this game context, 50% of Player A's Blocks occur in this high-impact region, compared to only 19.6% of Blocks for a random player from his cluster.” Determine a region of effectiveness is taught as a Block has the most scoring impact in the right-wing offensive region 3. For this game context, 50% of Player A's Blocks occur in this high-impact region. Player A is the primary participant and he had the most scoring impact in the right-wing offensive region 3 (i.e. a volume of effectiveness).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Potkonjak and Coza with the high impact regions of players in a game in order to identify where players of a game are the most effective thereby, explaining the specific observations that led to the rating and pinpoints where a player's effectiveness deviates from comparable players (Schulte: Paragraph [0099] “This breakdown makes the ranking interpretable because it explains the specific observations that led to the rating and pinpoints where a player's effectiveness deviates from comparable players.”).
Potkonjak in view of Coza does not explicitly disclose …a service provider on a subscription, advertising, and/or fee basis.
Wolinsky further teaches a service provider on a subscription, advertising, and/or fee basis (Wolinsky: Paragraph [0094] “A content management and distribution service provider (“service provider”) may provide infrastructure equipment to out-of-home enterprises (e.g., retail facilities) or locations (e.g., billboard). In one embodiment, the users of the infrastructure are “subscribers”, who may be enterprises, out-of-home advertisers, advertising space resellers, retailers, manufacturers, or other advertising sellers or purchasers. The infrastructure equipment may include satellite communication equipment, computing equipment, local network equipment and electronic display equipment.” A service provider on a subscription, advertising, and/or fee basis is taught as a content management and distribution service provider (“service provider”) may provide infrastructure where the users are subscribers.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Potkonjak and Coza  and Schulte with the service provider infrastructure of Wolinsky in order to implement the use of satellite communication coverage which to distribute an infrastructure for a service provider, thereby taking advantage of low distribution cost which are simple/inexpensive and allow for communication from one to many locations (Wolinsky: Paragraph [0093] “distribution cost of content is simple and inexpensive relative to terrestrial communication. Additionally, satellite coverage offers governmental level security in terms of encryption and other data and communication security measures. Satellite communications further provide a fully distributive network, which allows for communication from one to many locations. ”).

Claim 7, 14, 15, 18, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potkonjak (US20110039624) in view of Coza (US20150328516), Schulte (WO2017201608) and Zhao (Evaluation of the Calculated Sizes Based on the Neural Network Regression).

Regarding claim 7, Potkonjak in view of Coza ans Schulte teaches the computer-implemented method of claim 1, Coza further teaches wherein the real-time… is (Coza: Paragraph [0305] “provided by the kick it module that provides a visual display to the individual 10 giving them feedback about the motion characteristics of the soccer ball 106 during their kick, including video feedback.” Outputting the real-time region of effectiveness for displaying the real-time region of effectiveness around the target is taught as a visual display giving feedback about the motion characteristics of the soccer ball. The display can be used to describe the path of the ball (i.e. trajectory). [0344] “zone where a goal could be successfully kicked into the net” The region of effectiveness may be interpreted as any the zone where a goal could be successfully kicked into the net.) …is determined based on a first regression equation and …is based on a second regression equation (Coza: Paragraph [0249] “regression analysis is a statistical process for estimating the relationships among variables. Regression analysis can be used to fit a predictive model to an observed data set of values. After developing such a model, if additional values of one or more variables (e.g. ball speed, ball spin rate, ball spin axis, ball launch angle, or point of impact 150) can be determined, the fitted model can be used to make a prediction of the values of unknown variables.” A first regression equation and …is based on a second regression equation is taught as regression analysis is used to predict and estimate the relationships among the variables. Regression analysis can be used to fit a predictive model to an observed data set of values. The examiner notes that Coza teaches a method of using regression which can be applied to variables.).
Schulte further teaches region of effectiveness (Schulte: Paragraph [00116] “For Player A, his highest added impact is in the first period, with even score and manpower, after his team has managed a reception in region 1. Among action types, the highest added impact stems from Block. FIG. 10A compares Player A's region distribution for Blocks with those of a random player from his cluster. In the specified game context, a Block has the most scoring impact in the right-wing offensive region 3. For this game context, 50% of Player A's Blocks occur in this high-impact region, compared to only 19.6% of Blocks for a random player from his cluster.” Determine a region of effectiveness is taught as a Block has the most scoring impact in the right-wing offensive region 3. For this game context, 50% of Player A's Blocks occur in this high-impact region. Player A is the primary participant and he had the most scoring impact in the right-wing offensive region 3 (i.e. a volume of effectiveness).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Potkonjak and Coza with the high impact regions of players in a game in order to identify where players of a game are the most effective thereby, explaining the specific observations that led to the rating and pinpoints where a player's effectiveness deviates from comparable players (Schulte: Paragraph [0099] “This breakdown makes the ranking interpretable because it explains the specific observations that led to the rating and pinpoints where a player's effectiveness deviates from comparable players.”).…
Potkonjak in view of Coza does not explicitly disclose … in the form of a cylinder having a volume, wherein a radius of the volume of the cylinder… a height of the cylinder
Zhao further teaches … in the form of a cylinder having a volume (Zhao: Page 3. “actual volume of cylinder” A volume of a cylinder is taught as actual volume of cylinder.), wherein a radius of the volume of the cylinder (Zhao: Page 3. “actual volume of cylinder” Page 2. “a radius of a virtual cylinder” A volume of a cylinder is taught as actual volume of cylinder. A radius is is taught as radius of a virtual cylinder.)… a height of the cylinder (Zhao: Page 3. “actual volume of cylinder with the measured length L” A height of the cylinder is taught as the length L of a cylinder.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Potkonjak, Coza and Schulte with the volume of the cylinder of Zhao in order to implement the use of the cylindricity measuring instrument, thereby allowing for the establishment of the relationship between the pseudo calculated sizes and the actual calculated sizes, the nonlinear regression based on the neural network (Zhao: Page 3. “such as the cylindricity measuring instrument and the roundness measuring instrument…. For the establishment of the relationship between the pseudo calculated sizes and the actual calculated sizes, the nonlinear regression based on the neural network”).
Claim 15 and 23 are similarly rejected refer to claim 7 for further analysis.

Claim 8, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potkonjak (US20110039624) in view of Coza (US20150328516), Schulte (WO2017201608),  Zhao (Evaluation of the Calculated Sizes Based on the Neural Network Regression) and Tosun (Comparison of linear regression and artificial neural network model of a diesel engine fueled with biodiesel-alcohol mixtures).

Regarding claim 16, Potkonjak in view of Coza and Zhao teach the computer program product of claim 15, Zhao further teaches radius (Zhao: Page 3. “actual volume of cylinder” Page 2. “a radius of a virtual cylinder” A volume of a cylinder is taught as actual volume of cylinder. A radius is is taught as radius of a virtual cylinder.) and height (Zhao: Page 3. “actual volume of cylinder with the measured length L” A height of the cylinder is taught as the length L of a cylinder.)… 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Potkonjak and Coza with the volume of the cylinder of Zhao in order to implement the use of the cylindricity measuring instrument, thereby allowing for the establishment of the relationship between the pseudo calculated sizes and the actual calculated sizes, the nonlinear regression based on the neural network (Zhao: Page 3. “such as the cylindricity measuring instrument and the roundness measuring instrument…. For the establishment of the relationship between the pseudo calculated sizes and the actual calculated sizes, the nonlinear regression based on the neural network”).

Tosun further teaches …wherein the first regression 
    PNG
    media_image1.png
    135
    847
    media_image1.png
    Greyscale

(Tosun: Page 3082. Teaches a linear regression equation. Refer to the image attached. 
    PNG
    media_image2.png
    239
    455
    media_image2.png
    Greyscale
 The examiner notes that Tosun further teaches the used of weights and constants along with the dependent variables.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Potkonjak, Coza, Schulte and Zhao with the linear regression calculation of Tosun in order to include the usage of linear regression (LR) and artificial neural network(ANN) modeling to predict, thereby allowing for the establishment to find a functional relation-ship between dependent variables (response) and independent variables (predictor) (Tosun: Page 3082. “Regression analysis is a method to find a functional relation-ship between dependent variables (response) and independent variables (predictor)[27].”).

Claim 8 is similarly rejected refer to claim 16 for further analysis.

Regarding claim 17, Potkonjak in view of Coza, Schulte, Zhao and Tosun teach the computer program product of claim 16, Potkonjak further teaches… the training data record (Potkonjak: Paragraph [0035] “the historical records of the athlete” The training data record is taught as historical records of the athlete.).
Zhao further teaches … the radius included in (Zhao: Page 2. “a radius of a virtual cylinder” A radius is is taught as radius of a virtual cylinder.)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Potkonjak, Coza, and Schulte with the volume of the cylinder of Zhao in order to implement the use of the cylindricity measuring instrument, thereby allowing for the establishment of the relationship between the pseudo calculated sizes and the actual calculated sizes, the nonlinear regression based on the neural network (Zhao: Page 3. “such as the cylindricity measuring instrument and the roundness measuring instrument…. For the establishment of the relationship between the pseudo calculated sizes and the actual calculated sizes, the nonlinear regression based on the neural network”).
Tosun further teaches wherein the weighting factor is determined by based on back-solving for the weighting factor using a value (Tosun: Page 3082 “Bias, …, has the effect of increasing or lowering the net input of the activation function.x1,x2,..... theinputs;wk1,wk2,...,… the weights of the neuron …is the linear combiner output due to input signals…is the activation function…the output signal of the neuron. Backpropagation algorithm is commonly used as a learning algorithm of ANN in the multilayered feedforward networks.” The weighting factor is determined by based on back-solving for the weighting factor using a value is taught as backpropagation algorithm is commonly used as a learning algorithm of ANN in the multilayered feedforward network which backpropagates to the neurons.)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Potkonjak, Coza Schulte and Zhao with the linear regression calculation of Tosun in order to include the usage of linear regression (LR) and artificial neural network(ANN) modeling to predict, thereby allowing for the establishment to find a functional relation-ship between dependent variables (response) and independent variables (predictor) (Tosun: Page 3082. “Regression analysis is a method to find a functional relation-ship between dependent variables (response) and independent variables (predictor)[27].”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHSIF A. SHEIKH whose telephone number is (571)272-2607. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 5712703169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.S./Examiner, Art Unit 2127                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127